Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1887 Page 1 of 57
                                                                                      FILED
                                                                               2021 MAR 31 PM 2:17
                                                                                     CLERK
                                                                               U.S. DISTRICT COURT

                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH


   INDIANA PUBLIC RETIREMENT
   SYSTEM, et al.,                                   MEMORANDUM DECISION AND
                                                     ORDER GRANTING THE
         Plaintiffs,                                 PLURALSIGHT DEFENDANTS’
                                                     MOTION TO DISMISS
   v.

   PLURALSIGHT, INC., et al.,                        Case No. 1:19-cv-00128-JNP-DBP

         Defendants.                                 District Judge Jill N. Parrish



          Before the court is a Motion to Dismiss Corrected Amended Complaint (“CAC”) filed by

  Defendants Pluralsight, Inc. (“Pluralsight”), Aaron Skonnard (“Skonnard”), James Budge

  (“Budge”), Gary Crittenden, Scott Dorsey, Arne Duncan, Ryan Hinkle, Leah Johnson, Timothy

  Maudlin, Frederick Onion, Brad Rencher, Bonita Stewart, and Karenann Terrell (collectively, the

  “Pluralsight Defendants”). ECF No. 111. Defendants Morgan Stanley & Co., LLC and J.P. Morgan

  Securities, LLC (collectively, the “Underwriter Defendants”) joined the Pluralsight Defendants’

  Motion to Dismiss and Reply in Support of Motion to Dismiss. ECF Nos. 114, 124. The court

  entertained oral argument on the Motion to Dismiss on March 22, 2021. Having reviewed the

  memoranda and considered the oral argument, the court grants the Pluralsight Defendants’ Motion

  to Dismiss.

                                          BACKGROUND

         Pluralsight is a software company that offers a cloud-based technology skills platform and

  sells subscriptions to its platform to businesses and individuals. Pluralsight customers have access
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1888 Page 2 of 57




  to a library of online technology skills courses, skill and role assessments, learning paths to help

  users master particular subjects, and analytic tools to help business customers track and respond

  to the technology skills of their employees.

         The class period in this case is from January 16, 2019 through July 31, 2019 (“Class

  Period”). Pluralsight became a public company in May 2018. Each year from 2017 through 2019,

  Pluralsight reported net losses of $96.53 million, $128.58 million, and $163.57 million,

  respectively. Despite these net losses, Pluralsight attracted investors by touting its “billings”

  growth. “Billings” were comprised of revenue recognized ratably for the period that subscription

  services were provided, plus new subscriptions and subscription renewals in future quarterly

  periods. Although Pluralsight’s profits did not grow from 2017 through 2019, its “billings” grew

  by approximately 40–50% year-over-year. Pluralsight told investors during the Class Period that

  this level of growth was built into its long-term business model. Pluralsight also told investors that

  its billings growth was dependent upon the capacity—including headcount, experience, efficiency,

  and productivity—of its sales force. Pluralsight’s sales force was responsible for its sales to

  business customers, which in turn represented at least 85% of the company’s billings.

         Prior to the Class Period, in August 2018, Skonnard (Pluralsight’s Chief Executive Officer

  and Chairman) and Budge (Pluralsight’s Chief Financial Officer) made positive statements to

  investors about the growth in Pluralsight’s number of sales representatives and the sales force’s

  increasing productivity and effectiveness. Pluralsight also told investors that sales representatives

  required six months from hiring to become fully productive, or “seasoned,” in terms of meeting

  sales quotas. Pluralsight tracked its number of sales representatives and when each sales

  representative began work. Because the productivity and effectiveness of the sales force had a



                                                    2
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1889 Page 3 of 57




  substantial effect on Pluralsight’s billings, and because billings were how Pluralsight attracted

  investors, the sales force’s effectiveness was relevant to investors.

            During the Class Period, Pluralsight did not disclose to investors that, by the end of 2018,

  Pluralsight was behind in its sales representative ramping capacity plan. Pluralsight did, however,

  make numerous positive statements about its sales force and infrastructure during the Class Period

  at a conference, on a conference call with securities analysts and investors, on its Form 10-K, on

  its Secondary Public Offering (“SPO”) Documents, and on an earnings call with securities analysts

  and investors. Also during the Class Period, Defendants Skonnard and Budge sold significant

  quantities of their Pluralsight stock at peak prices and in a concentrated period pursuant to 10b5-1

  trading plans that they had created at the end of 2018. The stock quantities that Skonnard and

  Budge sold were substantially greater than the amount of stock that they sold either before or after

  the Class Period and represented a significant percentage of each of their respective total holdings.

  Skonnard and Budge sold additional shares through Pluralsight’s SPO in March 2019. Skonnard

  sold more of his shares on July 26, 2019.

            On July 31, 2019, during Pluralsight’s second quarter 2019 earnings call, Pluralsight,

  Skonnard, and Budge disclosed to securities analysts and investors that Pluralsight had been

  behind in its capacity of seasoned sales representatives in the first and second quarters of 2019,

  which manifested in a 43.8% collapse in B2B 1 billings growth from business customers in three

  months. On the call, Budge stated that Pluralsight had to bring on dozens of sales representatives

  at the end of 2018 so that they could become seasoned in the second quarter, but that Pluralsight

  was months behind. Skonnard confirmed the same and said that Pluralsight had fallen off its annual



  1
      “B2B” refers to Pluralsight’s billings from business customers. ECF Nos. 94 ¶ 65, 111 at 8.
                                                     3
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1890 Page 4 of 57




  sales ramp capacity plan. Following these statements, Pluralsight’s shares dropped 39.52% in one

  day. This amounted to a one-day market capitalization loss of $1.23 billion.

            Court-appointed Co-Lead Plaintiff the Indiana Public Retirement System (“INPRS”) is a

  $34.2 billion pension fund that purchased shares of Pluralsight Class A common stock during the

  Class Period, including 65,200 shares of Pluralsight Class A common stock in the SPO and directly

  from lead underwriter Morgan Stanley & Co., LLC. Co-Lead Plaintiff the Public School Teachers’

  Pension and Retirement Fund of Chicago (“CTPF”) 2 is a $10.4 billion defined benefit public

  employee retirement system that also purchased Pluralsight Class A common stock during the

  Class Period, including 7,900 shares of Pluralsight Class A common stock the same day as the SPO

  from an SPO underwriter. Plaintiffs allege that they purchased or otherwise acquired this stock at

  artificially inflated prices because of material misstatements and omissions made by the Exchange

  Act Defendants 3 and Securities Act Defendants. 4 Based upon the foregoing, Plaintiffs bring this

  proposed securities fraud class action “on behalf of all persons other than Defendants and their

  affiliates who purchased Pluralsight Class A common stock [during the Class Period] and were

  damaged thereby.” ECF No. 94 ¶ 1.




  2
      Co-Lead Plaintiffs INPRS and CTPF will be referred to collectively as “Plaintiffs.”
  3
   Based upon Plaintiffs’ CAC, the Exchange Act Defendants are Pluralsight, Skonnard, and Budge.
  Plaintiffs also name Joe DiBartolomeo (“DiBartolomeo”) as a “relevant executive officer” in their
  CAC, but he is not a defendant in this case.
  4
    Based upon Plaintiffs’ CAC, the Securities Act Defendants are Pluralsight, the “Signer
  Defendants” (Skonnard, Budge, Gary Crittenden, Scott Dorsey, Arne Duncan, Ryan Hinkle, Leah
  Johnson, Timothy Maudlin, Frederick Onion, Brad Rencher, Bonita Stewart, and Karenann
  Terrell), and the “Underwriter Defendants” (Morgan Stanley & Co., LLC and J.P. Morgan
  Securities, LLC).
                                                    4
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1891 Page 5 of 57




          Plaintiffs sue for violations of the Securities Exchange Act of 1934 (the “Exchange Act”)

  and the Securities Act of 1933 (the “Securities Act”). Their Exchange Act claims are as follows:

  violations of Section 10(b) and Securities and Exchange Commission (“SEC”) Rule 10b-5 against

  Pluralsight, Skonnard, and Budge; Section 20(a) against Skonnard and Budge; and Section 20A

  against Skonnard and Budge. Plaintiffs’ Security Act claims are as follows: violations of Section

  11 against Pluralsight, the Signer Defendants, 5 and the Underwriter Defendants; 6 Section 12(a)(2)

  against Pluralsight and the Underwriter Defendants; and Section 15 against the Signer Defendants.

  Plaintiffs also allege violations of Items 303 and 105 of Regulation S-K as part of their Exchange

  Act and Securities Act claims.

                                          LEGAL STANDARD

          Dismissal of a claim under Rule 12(b)(6) of the Federal Rules of Civil Procedure is

  appropriate where the plaintiff fails to “state a claim upon which relief can be granted.” FED. R.

  CIV. P. 12(b)(6). When considering a motion to dismiss for failure to state a claim, a court

  “accept[s] as true all well-pleaded factual allegations in the complaint and view[s] them in the light

  most favorable to the plaintiff.” Burnett v. Mortg. Elec. Registration Sys., Inc., 706 F.3d 1231,

  1235 (10th Cir. 2013) (citation omitted); Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S.

  308, 322 (2007). “To survive a motion to dismiss, a complaint must contain sufficient factual

  matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,




  5
   As previously noted, the Signer Defendants are Skonnard, Budge, Gary Crittenden, Scott Dorsey,
  Arne Duncan, Ryan Hinkle, Leah Johnson, Timothy Maudlin, Frederick Onion, Brad Rencher,
  Bonita Stewart, and Karenann Terrell.
  6
   As previously noted, the Underwriter Defendants are Morgan Stanley & Co. LLC and J.P. Morgan
  Securities LLC.
                                                     5
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1892 Page 6 of 57




  556 U.S. 662, 678 (2009) (citation omitted). The complaint must allege more than labels or legal

  conclusions and its factual allegations “must be enough to raise a right to relief above the

  speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

                                             DISCUSSION

         The Pluralsight Defendants 7 move to dismiss Plaintiffs’ CAC on three primary grounds.

  First, they argue that the CAC fails to satisfy the pleading requirements of Federal Rules of Civil

  Procedure 8 and 9(b). Second, they argue that the CAC fails to state an Exchange Act claim under

  Section 10(b), and therefore also fails to state claims under Sections 20(a) and 20A, and that

  Plaintiffs fail to plead violations of Items 303 and 105 of Regulation S-K as part of these claims.

  Third, they argue that the CAC fails to state a Securities Act claim under Sections 11 and 12(a)(2),

  and therefore also fails to state a claim under Section 15, and that Plaintiffs fail to plead violations

  of Items 303 and 105 as part of these claims. The Pluralsight Defendants also argue that Plaintiffs

  lack standing under Section 12(a)(2) to state a claim against Pluralsight. The court considers each

  argument in turn.

  I.     Pleading Standard

         The Pluralsight Defendants begin their Motion to Dismiss with an argument on the

  pleading standard applicable to the CAC. The Pluralsight Defendants first argue that the CAC fails

  under Rule 8 because of its length—148 pages and 375 paragraphs—and redundancies between

  its Exchange Act and Securities Act allegations. The Pluralsight Defendants also appear to argue



  7
    The Underwriter Defendants have joined the Pluralsight Defendants’ Motion to Dismiss CAC,
  incorporating all arguments and authorities set forth therein and requesting that all of the claims
  and causes of action in the CAC against them be dismissed with prejudice. ECF No. 114. The
  Underwriter Defendants have also joined the Pluralsight Defendants’ Reply in Support of Motion
  to Dismiss CAC. ECF No. 124.
                                                     6
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1893 Page 7 of 57




  that Plaintiffs’ Exchange Act and Securities Act claims are subject to Rule 9(b)’s heightened

  pleading requirements because they both sound in fraud, as the Securities Act claims repeat many

  of the allegations made under the fraud-based Exchange Act claims and do not omit all references

  to the Pluralsight Defendants’ alleged knowledge.

         Plaintiffs respond that their Exchange Act claims comply with the pleading requirements

  of the Private Securities Litigation Reform Act (“PSLRA”), 15 U.S.C. § 78u-4, and both their

  Exchange Act and Securities Act claims are sufficiently pleaded and put the Pluralsight Defendants

  on notice of the claims asserted against them. Plaintiffs further argue that their Securities Act

  claims do not necessarily sound in fraud simply because they contain underlying factual

  similarities with their Exchange Act claims. While Plaintiffs concede that their Securities Act

  claims “inadvertently incorporated” an allegation that “Budge and Skonnard knew that adverse

  facts had been concealed from the public,” they maintain that “the claims are clearly based on

  allegations of negligence” (ECF No. 119 at 39) and thus are only subject to Rule 8’s pleading

  requirements rather than those of Rule 9(b). Further, Plaintiffs argue that their CAC clearly

  separates—both physically and conceptually—their fraud-based Section 10(b) claim from their

  negligence- and strict liability-based Section 11 and 12(a)(2) claims.

         The court will evaluate the sufficiency of Plaintiffs’ pleadings with respect to each claim

  in their CAC below. However, at this juncture, the court will determine the appropriate pleading

  standard for Plaintiffs’ Exchange Act and Securities Act claims. 8



  8
    The court also notes at this stage that the Pluralsight Defendants’ thorough brief in support of
  their Motion to Dismiss supports that they have been put on notice of the claims that Plaintiffs
  have made against them, which is a central “goal[] embodied within Rule 8(a), Rule 9(b), and the
  [PSLRA].” In re MF Glob. Holdings Sec. Litig., 982 F. Supp. 2d 277, 310 (S.D.N.Y. 2013)
  (“Indeed, Defendants’ briefs in support of their motions to dismiss, which forcefully and directly
                                                   7
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1894 Page 8 of 57




         A. Pleading Standards Relevant to Exchange Act and Securities Act Claims

         Federal Rule of Civil Procedure 8 requires “a short and plain statement of the claim

  showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). Rule 9(b) imposes a

  heightened pleading requirement for claims sounding in fraud: a plaintiff must “state with

  particularity the circumstances constituting fraud,” and “[m]alice, intent, knowledge, and other

  conditions of a person’s mind may be alleged generally.” FED. R. CIV. P. 9(b). Securities fraud

  claims under the Exchange Act must also satisfy the PSLRA’s heightened pleading requirement

  “with regards to . . . whether the statements at issue were false or misleading, and whether the

  defendant acted with the requisite scienter.” Hampton v. root9B Techs., Inc., 897 F.3d 1291, 1298

  (10th Cir. 2018) (citing 15 U.S.C. § 78u-4(b)(1)–(2)). 9

         The parties do not appear to dispute that Plaintiffs’ securities fraud claims under the

  Exchange Act are subject to Rule 9(b) and the PSLRA’s heightened pleading requirements.

  Because Plaintiffs’ claims under the Exchange Act are grounded in securities fraud, the court finds

  that Rule 9(b) and the PSLRA’s heightened pleading requirements apply to those claims. Thus, the

  only remaining issue is the pleading standard applicable to Plaintiffs’ Securities Act claims.




  attack Plaintiffs’ allegations of wrongdoing, are themselves proof that Defendants have notice of
  the claims against them.”).
  9
    With respect to misleading statements or omissions, the PSLRA requires that the complaint
  “specify each statement alleged to have been misleading, the reason or reasons why the statement
  is misleading, and, if an allegation regarding the statement or omission is made on information and
  belief, the complaint shall state with particularity all facts on which that belief is formed.” 15
  U.S.C. § 78u-4(b)(1). With respect to scienter, the PSLRA requires that the complaint “state with
  particularity facts giving rise to a strong inference that the defendant acted with the required state
  of mind.” Id. § 78u-4(b)(2).
                                                    8
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1895 Page 9 of 57




         B. Pleading Standard Applicable to Plaintiffs’ Securities Act Claims

         Plaintiffs’ Securities Act claims are alleged under Sections 11, 12(a)(2), and 15. Although

  these causes of action do not require proof of fraud, see 15 U.S.C. §§ 77k, 77l(a)(2) 77o(a), and

  are not subject to the PSLRA’s heightened pleading requirements, see id. § 78u-4(b)(1)–(2), other

  circuits have found that such claims can still be subject to the heightened pleading standards of

  Rule 9(b) if they “sound[] in fraud.” Rubke v. Capitol Bancorp Ltd., 551 F.3d 1156, 1161 (9th Cir.

  2009) (citation omitted); Rombach v. Chang, 355 F.3d 164, 170–71 (2d Cir. 2004) (collecting

  cases); Shapiro v. UJB Fin. Corp., 964 F.2d 272, 288 (3d Cir. 1992); Melder v. Morris, 27 F.3d

  1097, 1100 n.6 (5th Cir. 1994); Sears v. Likens, 912 F.2d 889, 893 (7th Cir. 1990). Contra In re

  NationsMart Corp. Sec. Litig., 130 F.3d 309, 314 (8th Cir. 1997) (“[T]he particularity requirement

  of Rule 9(b) does not apply to claims under § 11 of the Securities Act, because proof of fraud or

  mistake is not a prerequisite to establishing liability under § 11.”).

         The Tenth Circuit has not ruled on the applicability of Rule 9(b)’s heightened pleading

  standards to Securities Act claims that do not require proof of fraud but are still premised on fraud,

  having only contemplated the issue without deciding it. Schwartz v. Celestial Seasonings, Inc., 124

  F.3d 1246, 1252 (10th Cir. 1997) (“[a]ssuming without deciding” that the court adopted the Third

  Circuit’s analysis that “Rule 9(b) scrutiny” is triggered in Securities Act claims sounding in fraud

  and finding that the heightened pleading requirements of Rule 9(b) did not apply to a Securities

  Act claim “not premised on fraud”), superseded on other grounds by 15 U.S.C. § 78u-4. Although

  Sections 11, 12(a)(2), and 15 of the Securities Act do not require proof of fraud, this court adopts

  the analysis of the circuits previously cited and applies the Rule 9(b) heightened pleading standard

  to Securities Act claims that “sound in fraud,” as determined by a close examination of the CAC.

  See Shapiro, 964 F.2d at 288 (“We see no valid reason to create a special exception to Rule 9(b)
                                                     9
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1896 Page 10 of 57




  for [§ 11 and § 12(2) claims grounded in fraud]. Accordingly, we hold that when § 11 and § 12(2)

  claims are grounded in fraud rather than negligence, Rule 9(b) applies.”).

         “To ascertain whether a complaint ‘sounds in fraud,’ [the court] must normally determine,

  after a close examination of the language and structure of the complaint, whether the complaint

  ‘allege[s] a unified course of fraudulent conduct’ and ‘rel[ies] entirely on that course of conduct

  as the basis of a claim.’” Rubke, 551 F.3d at 1161 (citation omitted). If a complaint “employs the

  exact same factual allegations to allege violations of [the Securities Act] as it uses to allege

  fraudulent conduct under . . . the Exchange Act, [the court] can assume that it sounds in fraud.”

  See id. (citation omitted). “However, a complaint that neither specifically alleges fraud ‘nor alleges

  facts that would necessarily constitute fraud’ does not sound in fraud and is not governed by Rule

  9(b).” Rieckborn v. Jefferies LLC, 81 F. Supp. 3d 902, 917 (N.D. Cal. 2015) (citations omitted).

         After careful review of Plaintiffs’ Securities Act claims in their CAC, the court finds that

  they are not grounded in fraud and are thus governed by Rule 8’s pleading requirements. Although

  there is much factual overlap between Plaintiffs’ Exchange Act and Securities Act claims, Plaintiffs

  have formulated their Securities Act claims to sound in negligence and strict liability rather than

  in fraud. Plaintiffs employ several tools to differentiate their Securities Act claims from their

  Exchange Act claims and articulate the foundations on which each set of claims rests—the former

  on negligence and strict liability and the latter on fraud. Cf. In re Stac Elecs. Sec. Litig., 89 F.3d

  1399, 1405 n.2 (9th Cir. 1996) (labeling mere disclaimers that a Securities Act claim did not sound

  in fraud as “nominal efforts” that were “unconvincing where the gravamen of the complaint [was]

  plainly fraud and no effort [was] made to show any other basis of the claims levied”).

         First, Plaintiffs clearly segregate their Exchange Act claims from their Securities Act

  claims. Although this provides for an admittedly lengthy complaint, the length of the CAC alone
                                                   10
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1897 Page 11 of 57




  is not a sufficient basis on which to find that the CAC fails under either Rule 8 or Rule 9(b), as the

  Pluralsight Defendants suggest that it should. See ECF No. 111 at 15–16. There is significant

  overlap between the allegations of Plaintiffs’ Exchange Act and Securities Act claims. But this

  appears to be a product both of setting out two different sets of claims—one set grounded in fraud,

  and the other in negligence and strict liability—and seeking to thoroughly state those claims. The

  CAC is, on the whole, well-organized. The court declines to find that Plaintiffs’ claims fail by

  virtue of the CAC’s length.

            Additionally, Plaintiffs begin the Securities Act portion of their CAC with an explicit

  disclaimer 10 that they do not make “any allegations of fraud, scienter, or recklessness in connection

  with these non-fraud [Securities Act] claims.” ECF No. 94 ¶ 254. But Plaintiffs do not merely rely

  upon this general disclaimer. Cf. Ontario Teachers’ Pension Plan Bd. v. Teva Pharm. Indus. Ltd.,

  432 F. Supp. 3d 131, 155 (D. Conn. 2019) (“[A] boilerplate disclaimer is not enough to make out

  a claim for negligence.” (citation omitted)). While Plaintiffs reference Skonnard and Budge’s

  alleged knowledge of the falsity of their public statements regarding the growth trajectory of

  Pluralsight’s sales force, Plaintiffs also clearly ensconce their Securities Act claims in negligence

  and strict liability. Plaintiffs allege that the Offering Documents at issue “were negligently




  10
       Plaintiffs also begin the Exchange Act portion of their CAC with the following disclaimer:
                   These claims are independent of all other claims asserted in this
                   complaint, and the allegations of fraud pertaining to the claims
                   under Sections 10(b), 20(a) and 20A of the Exchange Act and SEC
                   Rule 10b-5 do not apply in any way to the other claims for relief
                   asserted in this complaint.

  ECF No. 94 ¶ 235.

                                                   11
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1898 Page 12 of 57




  prepared,” ECF No. 94 ¶¶ 302, 315, and that “these facts were readily apparent to the Securities

  Act Defendants or would have been had they done basic diligence,” id. ¶¶ 315, 313, 318, 338, 342.

         Finally, Plaintiffs’ count-specific allegations clearly sound in negligence and strict liability.

  These allegations again include disclaimers that they “do not allege fraud scienter, or the intent of

  the [defendants] to defraud” Plaintiffs, id. ¶¶ 344, 357, 362, that their Section 11 claim “is

  predicated upon the Securities Act Defendants’ liability for negligently making false and materially

  misleading statements in the Offering Documents,” id. ¶ 344, and that “any implication of fraud

  or fraudulent intent is expressly disclaimed” as part of their Section 15 claim, id. ¶ 363. These

  allegations are also replete with references to strict liability, a failure to “make a reasonable and

  diligent investigation,” and a failure to exercise reasonable care and diligence, id. ¶¶ 346, 349,

  350, 351, 359, 361, 367. See Schwartz, 124 F.3d at 1252 (finding that a Securities Act claim did

  not sound in fraud when the complaint made numerous references to the defendants’ lack of

  “reasonable grounds for belief,” and failure to perform a “reasonable investigation” and to exercise

  “reasonable care”).

         After close examination of the CAC, the court finds that Plaintiffs’ Securities Act

  allegations are not “the exact same factual allegations” as Plaintiffs’ Exchange Act allegations.

  Rubke, 551 F.3d at 1161 (citation omitted). The Securities Act allegations focus on different alleged

  failures on the part of the Pluralsight Defendants than the fraud-based conduct alleged under the

  Exchange Act claims. Thus, the court cannot “assume” that Plaintiffs’ Securities Act claims

  “sound[] in fraud,” and finds that they in fact do not. See id.; In re Wachovia Equity Sec. Litig.,

  753 F. Supp. 2d 326, 374–75 (S.D.N.Y. 2011) (holding that Section 11 claim was not subject to

  Rule 9(b) when plaintiffs segregated their Securities Act negligence claims from their fraud-based

  claims, and that plaintiffs’ allegations that defendants engaged in fraud did not preclude
                                                    12
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1899 Page 13 of 57




  negligence-based claims against defendants as well). Plaintiffs’ Securities Act claims sound in

  negligence and strict liability, and so they will be evaluated under Rule 8 below.

  II.    Exchange Act Claims

         Plaintiffs allege three claims under the Exchange Act: violation of Section 10(b) and

  implementing Rule 10b-5 against Pluralsight, Skonnard, and Budge; violations of Sections 20(a)

  and 20A against Skonnard and Budge; and violations of Items 303 and 105 of Regulation S-K. The

  Pluralsight Defendants argue that Plaintiffs have failed to state a claim under Section 10(b). The

  Pluralsight Defendants also argue in a footnote that Plaintiffs’ failure to state a claim under Section

  10(b) results in the failure of their Section 20(a) and 20A claims because such claims require a

  “primary” and “predicate” Exchange Act violation, respectively. ECF No. 111 at 31 n.12. Finally,

  the Pluralsight Defendants argue that Plaintiffs have failed to plead violations of Items 303 and

  105 of Regulation S-K. The court considers each argument in turn.

         A. Section 10(b) and Rule 10b-5 Claim

         “Section 10(b) [of] the [Exchange] Act, 15 U.S.C. § 78j(b), and SEC Rule 10b-5

  promulgated thereunder, 17 C.F.R. § 240.10b-5, prohibit fraudulent acts done in connection with

  securities transactions.” Adams v. Kinder-Morgan, Inc., 340 F.3d 1083, 1094–95 (10th Cir. 2003).

  Under Section 10(b), it is unlawful “[t]o use or employ, in connection with the purchase or sale of

  any security . . . any manipulative or deceptive device or contrivance in contravention of such rules

  and regulations as the Commission may prescribe as necessary or appropriate in the public interest

  or for the protection of investors.” 15 U.S.C. § 78j(b). “Rule 10b-5 identifies certain actions that

  are prohibited by the statute.” Adams, 340 F.3d at 1095. Specifically, Rule 10b-5 prohibits any

  person from making “any untrue statement of a material fact or [omitting] to state a material fact



                                                    13
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1900 Page 14 of 57




  necessary in order to make the statements made, in light of the circumstances under which they

  were made, not misleading.” 17 C.F.R. § 240.10b-5(b).

         “A plaintiff suing under Section 10(b) . . . bears a heavy burden at the pleading stage.” In

  re Level 3 Commc’ns, Inc. Sec. Litig., 667 F.3d 1331, 1333 (10th Cir. 2012). To state a claim under

  Rule 10b-5 for securities fraud, a plaintiff must allege the following:

                 (1) the defendant made an untrue or misleading statement of
                 material fact, or failed to state a material fact necessary to make
                 statements not misleading;
                 (2) the statement complained of was made in connection with the
                 purchase or sale of securities;
                 (3) the defendant acted with scienter, that is, with intent to defraud
                 or recklessness;
                 (4) the plaintiff relied on the misleading statements; and
                 (5) the plaintiff suffered damages as a result of his reliance.

  Adams, 340 F.3d at 1095 (citation omitted). The Pluralsight Defendants argue only that Plaintiffs

  failed to plead the first and third elements of a Section 10(b) claim. Accordingly, the court only

  evaluates the sufficiency of the CAC with respect to each of these elements in turn.

                 1)      Whether Plaintiffs Adequately Pleaded that the Pluralsight Defendants

                         Made Untrue or Misleading Statements of Material Fact or Omissions

         Although the sufficiency of a securities fraud claim was once evaluated under Rule 9(b),

  the PSLRA set a new pleading standard. Adams, 340 F.3d at 1095. The PSLRA heightened the

  pleading standard of the first Rule 10b-5 element listed above, regarding whether the defendant

  made an untrue or misleading statement of material fact or omission. Id. To satisfy this element,

  the PSLRA provides that every complaint alleging a violation of Section 10(b) must “specify each

  statement alleged to have been misleading [and] the reason or reasons why the statement is

  misleading.” 15 U.S.C. § 78u-4(b)(1). The PSLRA further states that “if an allegation regarding



                                                   14
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1901 Page 15 of 57




  the statement or omission is made on information and belief, the complaint shall state with

  particularity all facts on which that belief is formed.” Id.

         “To satisfy the first element of a 10b-5 claim, a plaintiff must allege facts showing the

  defendant made an untrue statement of material fact, or failed to state a material fact necessary to

  make the statements that were made not misleading.” Grossman v. Novell, Inc., 120 F.3d 1112,

  1119 (10th Cir. 1997) (citing 17 C.F.R. § 240.10b-5). Under Rule 10b-5, “[a] statement or omission

  is only material if a reasonable investor would consider it important in determining whether to buy

  or sell stock.” Id. (citing TSC Indus., Inc. v. Northway, Inc., 426 U.S. 438, 449 (1976)). “Whether

  information is material also depends on other information already available to the market; unless

  the statement ‘significantly altered the “total mix” of information’ available, it will not be

  considered material.” Id. (citation omitted).

         “Rule 10b-5 ‘prohibit[s] only misleading and untrue statements, not statements that are

  incomplete.” Emps.’ Ret. Sys. of R.I. v. Williams Cos., 889 F.3d 1153, 1164 (10th Cir. 2018)

  (quoting Brody v. Transitional Hosps. Corp., 280 F.3d 997, 1006 (9th Cir. 2002)). For an omission

  to be misleading, “it must affirmatively create an impression of a state of affairs that differs in a

  material way from the one that actually exists.” Id. (quoting Brody, 280 F.3d at 1006). “To require

  that statements be ‘complete’ would be to impose an excessive burden since ‘[n]o matter how

  detailed and accurate disclosure statements are, there are likely to be additional details that could

  have been disclosed but were not.’” Id. (quoting Brody, 280 F.3d at 1006). Thus, to survive a

  motion to dismiss under the PSLRA’s heightened pleading requirements, “the plaintiffs’ complaint

  must specify the reason or reasons why the statements made by [the company] were misleading or

  untrue, not simply why the statements were incomplete.” Brody, 280 F.3d at 1006 (citations

  omitted).
                                                    15
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1902 Page 16 of 57




          “In addition to misstatements or omissions of fact, statements of opinion or belief are also

  actionable under Section 10(b) and Rule 10b-5.” MF Glob., 982 F. Supp. 2d at 305 (citations

  omitted). “To plead a claim for such statements, a plaintiff ‘must allege that [the] defendant’s

  opinions were both false and not honestly believed at the time they were made.’” Id. (citation

  omitted); accord Grossman, 120 F.3d at 1119 n.6 (“[A] statement as to beliefs or opinions . . . may

  be actionable if the opinion is known by the speaker at the time it is expressed to be untrue or to

  have no reasonable basis in fact.” (citation omitted)). “[S]tatements of opinion or belief must rest

  on ‘a factual basis that justifies them as accurate, the absence of which renders them misleading.’”

  Hampton, 897 F.3d at 1299 (citation omitted). 11

         There are numerous types of statements that are not actionable in a securities fraud case.

  First, “[i]t is well-established that the accurate reporting of historic successes does not give rise to

  a duty to further disclose contingencies that might alter the revenue picture in the future.”

  McDonald v. Kinder-Morgan, Inc., 287 F.3d 992, 998 (10th Cir. 2002) (collecting cases); see also

  Raab v. Gen. Physics Corp., 4 F.3d 286, 289 (4th Cir. 1993) (finding that a company’s “accurate

  reporting of its past results did not then require the company to speculate on the effect that a

  contract slowdown . . . would have on its future earnings” (citation omitted)). Such statements are

  thus “immaterial and not actionable as a matter of law.” McDonald, 287 F.3d at 998.

         Second, statements that “are only vague statements of corporate optimism” are “not

  considered materially misleading” under Rule 10b-5. Grossman, 120 F.3d at 1119. “Statements



  11
    The Pluralsight Defendants argue that several statements listed in their Motion to Dismiss are
  unactionable opinion statements. ECF No. 111 at 20–21. However, the Pluralsight Defendants’
  arguments regarding this exception are conclusory and fail to identify exactly which portions of
  the several cited statements constitute opinions. Accordingly, the court finds that the Pluralsight
  Defendants have failed to adequately raise this exception.
                                                    16
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1903 Page 17 of 57




  classified as ‘corporate optimism’ or ‘mere puffing’ are typically forward-looking statements, or

  are generalized statements of optimism that are not capable of objective verification. Vague,

  optimistic statements are not actionable because reasonable investors do not rely on them in

  making investment decisions.” Id. (footnote and citation omitted). “Up to a point, companies must

  be permitted to operate with a hopeful outlook: ‘People in charge of an enterprise are not required

  to take a gloomy, fearful or defeatist view of the future; subject to what current data indicates, they

  can be expected to be confident about their stewardship and the prospects of the business that they

  manage.’” Rombach, 355 F.3d at 174 (citation omitted). “But statements are not puffery where

  they are ‘misrepresentations of existing facts’ made even though the speaker ‘knew that the

  contrary was true.’” MF Glob., 982 F. Supp. 2d at 305 (quoting Novak v. Kasaks, 216 F.3d 300,

  315 (2d Cir. 2000)). Thus, “‘statements of optimism that are not capable of objective verification’

  are not material misstatements unless they inaccurately represent ‘the speakers’ beliefs concerning

  then-present factual conditions.’” Hampton, 897 F.3d at 1299 (citation omitted).

          Third,     the     PSLRA’s        safe     harbor     provides      that    “forward-looking

  statement[s] . . . accompanied by meaningful cautionary statements identifying important factors

  that could cause actual results to differ materially from those in the forward-looking statement” do

  not subject a “person” 12 to liability. 15 U.S.C. § 78u-5(c)(1)(A)(i). 13



  12
    “Persons” that come within the protection of the PSLRA safe harbor include an issuer subject to
  certain reporting requirements, “a person acting on behalf of such issuer,” “an outside reviewer
  retained by such issuer making a statement on behalf of such issuer,” or “an underwriter, with
  respect to information provided by such issuer or information derived from information provided
  by such issuer.” 15 U.S.C. § 78u-5(a).
  13
    The PSLRA’s safe harbor provision is the counterpart of the “bespeaks caution” doctrine, which
  provides that “forward-looking representations” are immaterial “when the defendant has provided
  the investing public with sufficiently specific risk disclosures or other cautionary statements
  concerning the subject matter of the statements at issue to nullify any potentially misleading
                                                 17
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1904 Page 18 of 57




          Fourth, “‘silence, absent a duty to disclose’ cannot serve as the basis for liability under

  Rule 10b-5.” Grossman, 120 F.3d at 1125 (citing Basic Inc. v. Levinson, 485 U.S. 224, 239 n.17

  (1988)). The Tenth Circuit has found that “[a] duty to disclose arises only where both the statement

  made is material, and the omitted fact is material to the statement in that it alters the meaning of

  the statement.” McDonald, 287 F.3d at 998 (citation omitted). “[Section] 10(b) and Rule 10b-5(b)

  do not create an affirmative duty to disclose any and all material information,” Matrixx Initiatives,

  Inc. v. Siracusano, 563 U.S. 27, 44 (2011); they “prohibit only misleading and untrue statements,

  not statements that are incomplete,” In re Rigel Pharm., Inc. Sec. Litig., 697 F.3d 869, 880 n.8 (9th

  Cir. 2012) (citation omitted). However, “if a defendant makes a statement on a particular issue,

  and that statement is false or later turns out to be false, the defendant may be under a duty to correct

  any misleading impression left by the statement.” Grossman, 120 F.3d at 1125 (citation omitted).

  Additionally, when a party “elects to disclose material facts, he must speak fully and truthfully,

  and provide complete and non-misleading information.” United States v. Gordon, 710 F.3d 1124,

  1142 (10th Cir. 2013) (quoting SEC v. Curshen, 372 F. App’x 872, 880 (10th Cir. 2010)

  (unpublished)); see also Nakkhumpun v. Taylor, 782 F.3d 1142, 1152–53 (10th Cir. 2015). “[T]he

  requirement is not to dump all known information with every public announcement, but the law

  requires ‘an actor to provide complete and non-misleading information with respect to the subjects




  effect.” Grossman, 120 F.3d at 1120–21 (adopting the “bespeaks caution” doctrine as “a valid
  defense to a securities fraud claim in the Tenth Circuit”). Under the “bespeaks caution” doctrine,
  “a court can rule as a matter of law (typically in a motion to dismiss for failure to state a cause of
  action or a motion for summary judgment) that defendants’ forward-looking representations
  contained enough cautionary language or risk disclosure to protect the defendant against claims of
  securities fraud.” Id. at 1120 (footnote and citation omitted).
                                                    18
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1905 Page 19 of 57




  on which he undertakes to speak.’” In re K-tel Int’l Inc. Sec. Litig., 300 F.3d 881, 898 (8th Cir.

  2002) (citation omitted).

         Plaintiffs have provided the eighteen allegedly false statements that they assert are

  actionable under the Exchange Act in an exhibit attached to their Opposition to Defendants’ Motion

  to Dismiss. See ECF No. 119-2. 14 The court evaluates each statement in turn to determine whether

  it is actionable under Section 10(b) and Rule 10b-5.

                              a) Statements 1–4

         Statements 1–4 15 were made by Budge during the Class Period on January 16, 2019 at the

  Needham Growth Conference in discussing the company’s past sales force investments:

                 [1] [I]n 2017 through ’18—well, first part of ‘18 and then the later
                 part of ‘16 is when we went to a heavy investment in the enterprise,
                 we actually saw that we had the product that would have—and the
                 content capabilities that would appeal to that bigger enterprise. At
                 the time, we had about 80 quota-bearing reps and little infrastructure
                 around our sales reps, which in the world of SaaS you want to have
                 a robust customer success organization, CSMs as they’re
                 affectionately called pre-sales, post-sales motion, all the digital


  14
     Because Plaintiffs have limited their Exchange Act claims to the statements contained in an
  exhibit attached to their Opposition to Defendants’ Motion to Dismiss (see ECF Nos. 119 at 17,
  119-2) the court will accordingly limit its analysis of the sufficiency of Plaintiffs’ Exchange Act
  claims to the statements contained therein. The court will cite to the statements contained therein
  according to the “Statement No.” listed next to them.
  Additionally, in their Motion to Dismiss, the Pluralsight Defendants argue that several statements
  in Plaintiffs’ CAC are not actionable because they are statements from outside of the class period
  or are statements by non-party securities analysts. ECF No. 111 at 22. The statements to which the
  Pluralsight Defendants refer, however, are not listed in Plaintiffs’ exhibit of allegedly actionable
  statements (see ECF No. 119-2), and Plaintiffs concede that they are not actionable (ECF No. 119
  at 8 n.3). Accordingly, the court does not consider them as actionable under Section 10(b) or SEC
  Rule 10b-5. Plaintiffs argue that these statements “provide context for Defendants’
  misstatements . . . , demonstrate falsity and materiality, and bolster an inference of scienter.” ECF
  No. 119 at 8 n.3. The court considers these statements for these limited purposes.
  15
    Bracketed numbers are included in the quoted text below to indicate the portion of Budge’s
  remarks associated with each Statement.
                                                   19
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1906 Page 20 of 57




                 marketing to feed into that, the business development reps or inside
                 sales reps, if you will. None of that infrastructure really existed at
                 scale. Not to mention, we didn’t have enough like quota-bearing
                 reps on the ground. . . .

                 So we went from roughly 0 enterprise-class reps to today, we have
                 about 120 of those reps. And the aggregate quota-bearing reps went
                 from about 80 at that time to today we have about 250.

                 [2] We’ll grow that to over 300 as we go through 2019. So while
                 we’ll continue to add a good 70 to 80 a year, it’s lower as a
                 percentage of the total growth that we have, which is a reason why
                 you’re seeing some of the efficiencies in the model.

                 [3] In the second quarter of this year—of last year, I should say, last
                 year 2018, it was the first quarter in the previous 8 quarters where
                 we actually grew our B2B billings number faster than our sales and
                 marketing line. So we’d kind of crossed over into where we were
                 starting to see some of the efficiencies of our models. We built out
                 some of the infrastructure around sales to scale. We didn’t have to
                 keep growing it. . . .

                 [4] So it’s work—it seems to be working. So we had a lot of great
                 sales reps. They’re killing it. And a lot of great infrastructure around
                 them that has improved our retention massively and we’re now at
                 scale, we’re starting to see the efficiencies around that.

         Statement 1. The Pluralsight Defendants argue that Statement 1 is an unactionable

  accurate statement of historic fact. Plaintiffs respond that Statement 1—specifically that

  Pluralsight had “about 250” quota-bearing sales representatives—is false. Citing Budge’s January

  14, 2020 statement at the Needham Growth Conference that Pluralsight “came out of 2018 going

  into 2019 with about 200 quota-bearing sales reps” (ECF No. 94 ¶ 136), Plaintiffs argue that

  Statement 1 represents a 25% inflation of the number of quota-bearing sales representatives that

  Pluralsight actually had on January 16, 2019. Plaintiffs state that this misrepresentation is material

  because of Pluralsight’s repeated linking of its sales force to its billings growth and how

  Pluralsight’s being behind in sales representatives at the beginning of 2019 “expressed itself” in

  the billings growth drop in the second quarter. The Pluralsight Defendants respond that Statement
                                                   20
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1907 Page 21 of 57




  1 was not false, as it was couched in approximating language (i.e., “about 250”), is not inconsistent

  with Budge’s Needham Growth Conference statement, and was accurate when made.

         Plaintiffs appear to take principal issue with the final sentence of Statement 1—that

  Pluralsight then had “about 250” quota-bearing sales representatives. It is evident that the

  remainder of Statement 1 is a report on Pluralsight’s historic success, recounting the company’s

  sales representative growth from the end of 2016 up until January 16, 2019. The only issue with

  respect to the rest of Statement 1 is whether its reporting of historic success was “accurate” when

  made. See McDonald, 287 F.3d at 998. But Plaintiffs do not allege that this historic reporting was

  inaccurate. Accordingly, all but the final sentence of Statement 1 is unactionable as an accurate

  statement of historic success.

         With respect to the final sentence of Statement 1, the Pluralsight Defendants have cited no

  authority for their proposition that the use of approximating language can in effect insulate a

  statement from being false or misleading. And while the Pluralsight Defendants are correct that

  Budge’s January 14, 2020 statement that Pluralsight “came out of 2018 going into 2019 with about

  200 quota-bearing sales reps” does not necessarily mean that the company did not have “about

  250” quota-bearing sales representatives on January 16, 2019, Plaintiffs have sufficiently alleged

  at this stage that this statement was not “accurate” when made. Thus, Plaintiffs’ allegations that

  Statement 1 was both false and material in light of how central Pluralsight’s sales force numbers

  were to its billings growth are sufficient at this stage to render the final sentence of Statement 1

  actionable.

         Statement 2. The Pluralsight Defendants argue that Statement 2 falls within the PSLRA’s

  safe harbor as a “forward-looking statement” accompanied by “meaningful cautionary

  statements.” The Pluralsight Defendants argue that Statement 2 is “forward-looking,” as it
                                                   21
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1908 Page 22 of 57




  expresses Pluralsight’s plans for sales force growth, and contains “meaningful cautionary

  statements” because it was made at the Needham Growth Conference at which investors were

  referred to Pluralsight’s “investor relations website containing links to SEC filings and an investor

  deck containing a Safe Harbor Statement.” ECF No. 111 at 19–20. While the court agrees that

  Statement 2 is forward-looking, the court does not find that it was accompanied by the “meaningful

  cautionary statements” contemplated by the PSLRA’s safe harbor provision. To satisfy the

  “meaningful cautionary statements” requirement, the Pluralsight Defendants cite a document from

  Pluralsight’s presentation at the Needham Growth Conference, in which Budge stated the

  following:

                 So this is my colleague—over here is Mark McReynolds, and if you
                 have questions that we don’t get to them in this session, you can
                 always reach out to Mark or myself, and we’re happy to dive in
                 deeper. And Scott’s obviously a great resource for reaching into
                 questions about Pluralsight, and we have our – on our Investor
                 Relations page of our website, you can get the full deck of a whole
                 bunch of tidbits about the company. So encourage any and all of that.

  ECF No. 112-5 at 5. This court cannot imagine, and the Pluralsight Defendants provide no

  authority to support, that a statement this vague could be regarded as “meaningful cautionary

  language” within the meaning of the PSLRA safe harbor. And the Pluralsight Defendants did not

  provide the court with copies of the language on Pluralsight’s website or Investor Relations page,

  preventing the court from assessing the adequacy of the cautionary language contained therein.

  But regardless of the language on the website, the court is wary of concluding that referring

  investors to an external website to unearth cautionary statements that would clarify oral statements

  they were hearing live at the conference is the sort of “accompanying” contemplated by the

  PSLRA’s safe harbor. Nevertheless, the court finds that Budge’s projections about Pluralsight’s

  future growth in quota-bearing sales representatives are unactionable statements of optimism and
                                                   22
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1909 Page 23 of 57




  puffery. See Raab, 4 F.3d at 289 (holding that a company’s projection of “an expected annual

  growth rate of 10% to 30% over the next several years” and statement that it was “poised to carry

  the growth and success of 1991 well into the future” were “hardly material” and “soft,” “puffing”

  statements that “generally lack materiality because the market price of a share is not inflated by

  vague statements predicting growth” (citation omitted)). Moreover, even assuming that Pluralsight

  was behind in its sales ramping capacity and Budge knew of this, these allegations do not render

  his future projections incorrect or even misleading. Budge was permitted to “be confident about

  [his] stewardship and the prospects of the business that [he] manage[d].” See Rombach, 355 F.3d

  at 174.

            Additionally, Plaintiffs appear to argue that Budge’s touting of Pluralsight’s efficiencies

  gave rise to a duty to disclose Pluralsight’s alleged capacity gap at the beginning of 2019. However,

  Plaintiffs do not allege that the efficiencies mentioned in Statement 2, or any of the information

  mentioned in Statement 2, were false. Accordingly, Budge did not incur a duty to correct any

  allegedly misleading impression left by Statement 2. See Grossman, 120 F.3d at 1125. Moreover,

  in choosing to discuss efficiencies, Budge did not incur a duty to discuss every factor bearing upon

  those efficiencies. See K-tel Int’l, 300 F.3d at 898. Accordingly, Statement 2 is unactionable under

  Section 10(b) and Rule 10b-5.

            Statement 3. The Pluralsight Defendants argue that Statement 3, which discusses

  Pluralsight’s historic B2B billings growth, is an unactionable accurate statement of historic fact.

  Plaintiffs have conceded that they do not allege that Statement 3 is false. See ECF No. 119 at 19

  n.13. The court agrees with the Pluralsight Defendants and finds that Statement 3 is not actionable

  under Section 10(b) and Rule 10b-5.



                                                    23
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1910 Page 24 of 57




          Statement 4. The Pluralsight Defendants argue that Statement 4 is an unactionable

  statement of corporate optimism and opinion. Plaintiffs respond that Statement 4 is not immaterial

  puffery because of the essential role that Pluralsight’s sales force plays in its billings growth. The

  court agrees with the Pluralsight Defendants. Statement 4 is entirely composed of “generalized

  statements of optimism that are not capable of objective verification,” see Grossman, 120 F.3d at

  1119, such as: “it seems to be working,” “we have a lot of great sales reps,” “[t]hey’re killing it,”

  “a lot of great infrastructure around them that has improved our retention massively,” “we’re now

  at scale,” and “we’re starting to see the efficiencies around that.” Accordingly, Statement 4 is not

  actionable under Section 10(b) and Rule 10b-5.

                             b) Statement 8

          Statement 8 was made by Budge on February 13, 2019 on an earnings call with analysts

  and investors in response to a question about sales force hiring trends and how Pluralsight’s sales

  force was positioned at the end of the fourth quarter of 2018:

                  Total quota-bearing reps closing in at around 240, we expect that to
                  grow to probably over 300 as we roll through 2019. . . . So more
                  reps to come, more on quota on the Street and more goodness from
                  them.

          The Pluralsight Defendants argue that Statement 8 is an unactionable accurate statement of

  historic fact and expression of optimism and puffery. Plaintiffs argue that Statement 8 is actionable

  because, in discussing Pluralsight’s headcount, hiring trends, and sales growth plans, Budge had a

  duty to disclose that the company was behind on its annual sales ramp capacity plan. Plaintiffs

  argue that this statement is material because of the importance of Pluralsight’s sales ramp capacity

  to its billings growth.




                                                   24
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1911 Page 25 of 57




         The court finds that Statement 8 is not actionable. Statement 8 contains forward-looking

  statements of optimism and puffery that are not capable of objective verification (e.g., “we expect

  that to grow to probably over 300 as we roll through 2019,” “more reps to come, more on quota

  on the Street and more goodness from them”). Plaintiffs do not allege that any part of Statement 8

  was false. And in choosing to discuss how Pluralsight’s sales force was positioned at the end of

  2018 and the company’s hiring plans for 2019, Budge did not incur a duty to “dump all known

  information” related to the sales force capacity. See K-tel Int’l, 300 F.3d at 898. Moreover, even

  assuming that Pluralsight was behind in its sales ramp capacity plan at the time and Budge knew

  of this information, such does not alter the meaning of the positive future projections that Budge

  made for 2019. Accordingly, Statement 8 is not actionable under Section 10(b) and Rule 10b-5.

                            c) Statement 11

         Statement 11 was made in Pluralsight’s February 21, 2019 Form 10-K, which was signed

  by Skonnard and Budge, under a section titled “Growth Strategy”:

                 We have a large direct sales force to focus on business sales and
                 have aligned our sales team’s compensation structure to fit this
                 objective. We have also been able to drive substantial increases in
                 the productivity and effectiveness of our sales personnel over time
                 as they gain more experience selling subscriptions to our platform.
                 We intend to pursue a greater proportion of large scale, recurring
                 business transactions and to more effectively drive business
                 customer engagement throughout the life of the relationship. As an
                 example of our ability to increase customer engagement, as of
                 December 31, 2018, our 25 largest customers had expanded their
                 annual spend by 19.6 times the amount they spent in the year of
                 initial purchase. We will continue to expand our platform
                 capabilities to deliver additional value to our customers. Our sales
                 force educates business customers on the strengths of our platform
                 to help customers make informed decisions and create a customized
                 and unified end-to-end learning experience for their businesses.




                                                  25
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1912 Page 26 of 57




          The Pluralsight Defendants argue that Statement 11 is an unactionable accurate statement

  of historic fact and a statement of corporate optimism and puffery. Plaintiffs concede that the

  Pluralsight Defendants have not falsely stated the historic increases in Statement 11. See ECF No.

  119 at 19 n.13. Plaintiffs also do not dispute the last sentence of Statement 11 regarding the

  function of Pluralsight’s sales force or contend that this statement is false or misleading. The court

  therefore finds that Statement 11 is unactionable as an accurate statement of historic fact (regarding

  the increase in annual spending by Pluralsight customers) and as a statement of corporate optimism

  and puffery (regarding Pluralsight’s “large direct sales force,” ability “to drive substantial increases

  in the productivity and effectiveness of our sales personnel over time as they gain more experience

  selling subscriptions to our platform,” intent “to pursue a greater proportion of large scale,

  recurring business transactions and to more effectively drive business customer engagement

  throughout the life of the relationship,” and plan to “continue to expand our platform capabilities

  to deliver additional value to our customers”).

                              d) Statement 12

          Statement 12 was also made in Pluralsight’s Form 10-K under a section titled “Risk Factor”

  on February 21, 2019:

                  As we continue to expand our sales efforts to business customers,
                  we will need to continue to increase the investments we make in
                  sales and marketing, and there is no guarantee that our investments
                  will succeed and contribute to additional customer acquisition and
                  revenue growth.

          The Pluralsight Defendants argue that Statement 12 is protected under the PSLRA’s safe

  harbor provision. The statement is forward-looking, as it expresses Pluralsight’s need to “continue

  to increase the investments we make in sales and marketing.” However, the statement is not

  accompanied by the requisite meaningful cautionary statements. “Cautionary words about future
                                                    26
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1913 Page 27 of 57




  risk cannot insulate from liability the failure to disclose that the risk has transpired.” Rombach,

  355 F.3d at 173 (citing In re Prudential Sec. Inc. P’ships Litig., 930 F. Supp. 68, 72 (S.D.N.Y.

  1996) (“The doctrine of bespeaks caution provides no protection to someone who warns his hiking

  companion to walk slowly because there might be a ditch ahead when he knows with near certainty

  that the Grand Canyon lies one foot away.”)). Plaintiffs allege that, at the time Statement 12 was

  made, the Pluralsight Defendants knew or recklessly disregarded that the company was behind in

  its sales representative ramping capacity plan and was experiencing sales execution failures. Thus,

  Plaintiffs argue that the risk that the company was warning against had already materialized,

  rendering its warning ineffectual. Plaintiffs have alleged sufficient facts at this stage to prevent the

  application of the PSLRA safe harbor provision, and so the cautionary words in Statement 12 do

  not insulate the Pluralsight Defendants from liability.

         However, apart from its inability to insulate the Pluralsight Defendants from liability,

  Statement 12 is still not independently actionable as a false or misleading statement or omission.

  Plaintiffs do not argue that any part of Statement 12 is false. Rather, Plaintiffs contend that

  Statement 12 is an actionable omission because, in discussing its efforts to expand and invest in

  its sales and marketing and warning that there is no guarantee that these investments will succeed,

  Pluralsight incurred a duty to disclose that it was then behind in its sales ramp capacity plan and

  that this could negatively impact the company’s billings growth. The court disagrees. Statement

  12 does not explicitly discuss Pluralsight’s sales force hiring or capacity plan. In making a high-

  level statement about Pluralsight’s expansion of and investments in its sales and marketing, the

  company did not incur a duty to “disclose any and all material information” related to these general

  subjects. See Matrixx Initiatives, 563 U.S. at 44. While an actor must provide “complete and non-

  misleading information with respect to the subjects on which he undertakes to speak,” K-tel Int’l,
                                                    27
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1914 Page 28 of 57




  300 F.3d at 898 (citation omitted), Pluralsight was not discussing its sales ramp capacity plan in

  this statement. To construe this full and complete disclosure requirement so broadly as to require

  an actor to disclose any and all material information when the actor so much as vaguely or

  generally references subject matter related to the material information would impose an impossible

  burden. The court declines to impose that burden here.

         Even when a generic risk factor cannot protect a company “from liability for other

  misstatements or omissions,” such does not mean that the generic risk factor can “be the basis for

  liability.” In re Volkswagen “Clean Diesel” Mktg., Sales Practices, and Prods. Liab. Litig., 480 F.

  Supp. 3d 1050, 1061 (N.D. Cal. 2020). Statement 12 was labeled a “Risk Factor” on Pluralsight’s

  Form 10-K, and several courts have found that risk disclosures are not independently actionable

  under Section 10(b) and Rule 10b-5. See In re FBR Inc. Sec. Litig., 544 F. Supp. 2d 346, 360

  (S.D.N.Y. 2008) (“Though ubiquitous in securities filings, cautionary statements of potential risk

  have only rarely been found to be actionable by themselves.” (citations omitted)). For example, in

  Bondali v. Yum! Brands, Inc., 620 F. App’x 483, 490 (6th Cir. 2015) (unpublished), plaintiffs

  contended that a company’s risk disclosures in its Form 10-K were actionable under Section 10(b)

  because the disclosures communicated that the risks were “only possible” when, “in fact, [the

  risks] had already come to pass and were presently harming investment in [the company].” The

  Sixth Circuit held that the company’s risk disclosures were not actionable under Section 10(b):

                 Risk disclosures like the ones accompanying 10-Qs and other SEC
                 filings are inherently prospective in nature. They warn an investor
                 of what harms may come to their investment. They are not meant to
                 educate investors on what harms are currently affecting the
                 company. This is apparent from any dictionary definition of “risk.”
                 For example, Webster’s Third New International Dictionary lists the
                 primary definition of “risk” as a “possibility of loss, injury,
                 disadvantage, or destruction.” Webster’s Third New International
                 Dictionary 1961 (1986) (emphasis added). For these reasons, a
                                                  28
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1915 Page 29 of 57




                 reasonable investor would be unlikely to infer anything regarding
                 the current state of a corporation’s compliance, safety, or other
                 operations from a statement intended to educate the investor on
                 future harms.

  Id. at 491. Other courts have agreed. See, e.g., Volkswagen, 480 F. Supp. 3d at 1061–62 (finding

  that “generic warnings” in Risk Factor statements couched in hypothetical language were not

  independently actionable even though plaintiffs alleged that those risks had already “begun to

  materialize”); In re LeapFrog Enters., Inc. Sec. Litig., 527 F. Supp. 2d 1033, 1048 (N.D. Cal. 2007)

  (“[Risk Factors in SEC filings] constitute defendants’ cautionary statements and are not actionable

  to the extent plaintiffs contend defendants should have stated that the adverse factors ‘are’ affecting

  financial results rather than ‘may’ affect financial results.” (citations omitted)); FBR Inc., 544 F.

  Supp. 2d at 360, 362 (finding a company’s “boilerplate description of its regulatory risks” in its

  SEC filings was not actionable in part because the description “said nothing company-specific,

  and no reasonable investor would infer anything about the state of [the company’s regulatory]

  compliance,” and “significantly” because the company never claimed to be “in ‘full compliance

  with all regulations, or that it had no outstanding regulatory issues’” (citations omitted)).

         Still, “there may be circumstances under which a risk disclosure might support Section

  10(b) liability.” Bondali, 620 F. App’x at 491. This is not one of those circumstances. The court

  finds that Statement 12—a generic Risk Factor in Pluralsight’s Form 10-K—“could not have been

  misleading to a reasonable investor.” FBR Inc., 544 F. Supp. 2d at 362. A reasonable investor

  would be unlikely to read Statement 12’s generic language about Pluralsight expanding its sales

  efforts and investing in sales and marketing and be misled into thinking that Pluralsight either was

  or was not behind in its sales force ramping capacity. Accordingly, Statement 12 is not

  independently actionable under Section 10(b) and Rule 10b-5.


                                                    29
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1916 Page 30 of 57




                             e) Statement 13

          Statement 13 was also made in Pluralsight’s Form 10-K under a section titled “Risk Factor”

  and was captioned: “Failure to effectively expand our sales and marketing capabilities could harm

  our ability to increase our customer base and achieve broader market acceptance of our platform.”

  It further stated:

                  If we are unable to hire, develop, and retain talented sales or
                  marketing personnel, if our new sales or marketing personnel are
                  unable to achieve desired productivity levels in a reasonable period
                  of time, or if our sales and marketing programs are not effective, our
                  ability to broaden our customer base and achieve broader market
                  acceptance of our platform could be harmed.

          The court incorporates its analysis of Statement 12 here. Additionally, although Statement

  13 addresses Pluralsight’s sales force more directly than Statement 12, the court still does not find

  Statement 13 actionable under Section 10(b) and Rule 10b-5. While Plaintiffs argue that the risk

  that Pluralsight’s sales capacity gap posed to the company’s billings growth had already

  materialized, it is not evident that this is true. See Bondali, 620 F. App’x at 491 (declining to find

  risk disclosures actionable when plaintiffs failed to “allege[] facts showing any investment risk

  had already materialized”); FBR Inc., 544 F. Supp. 2d at 362 (finding risk factors unactionable

  when, “[a]t the time that the cautionary statements were made, the risk that [the company’s]

  noncompliance with securities regulations would actually cause a loss to the company or its

  shareholders had neither ‘transpired’ nor become a ‘near certainty’” (quoting Rombach, 355 F.3d

  at 173)). Pluralsight made Statement 13 in its 2018 Form 10-K, which was filed on February 21,

  2019. As the Pluralsight Defendants underscore, however, Pluralsight reported the following

  results for the first quarter of 2019 on May 1, 2019: a “total billings growth of 41% compared to

  1Q18 and B2B billings growth of 48%.” ECF No. 111 at 13. The effect of the company’s sales


                                                   30
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1917 Page 31 of 57




  capacity gap did not materialize until the second quarter of 2019, when Pluralsight reported only

  “23% year-over-year growth in total billings and 27% growth in B2B billings” on July 31, 2019.

  Id. at 14. Thus, it is not apparent that the risk entailed by Pluralsight being behind in its sales ramp

  capacity plan had manifested at the time that the company filed its 2018 Form 10-K. At oral

  argument, the Pluralsight Defendants argued that billings were fueled by two factors: first, the

  number of sales representatives, and second, by the productivity of those sales representatives. As

  a result, even though the company was behind in its sales ramp capacity plan going into 2019, the

  smaller number of sales representatives were still being productive, thereby obscuring the risk that

  the smaller numbers created.

          Thus, the court finds that Plaintiffs have not sufficiently alleged that the risk created by

  Pluralsight’s sales capacity gap had materialized at the time that Statement 13 was made, and

  Statement 13 is therefore unactionable.

                              f) Statement 14

          Statement 14 was also made in Pluralsight’s Form 10-K under a section titled “Risk Factor”

  and was captioned: “If we fail to retain key employees or to recruit qualified technical and sales

  personnel, our business could be harmed.” It further stated:

                  As we expand our business, our continued success will also depend,
                  in part, on our ability to attract and retain qualified sales, marketing,
                  and operational personnel capable of supporting a larger and more
                  diverse customer base.

          For the same reasons set out in its analysis of Statements 12 and 13, the court finds

  Statement 14 unactionable.




                                                     31
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1918 Page 32 of 57




                             g) Statement 15

         Statement 15 was also made in Pluralsight’s Form 10-K under a section titled “Risk Factor”

  and was captioned: “If we fail to effectively manage our growth, our business and results of

  operations could be harmed.” It further stated:

                 We intend to continue to invest to expand our business, including
                 investing in . . . sales and marketing operations, hiring additional
                 personnel . . . . If we do not achieve the benefits anticipated from
                 these investments, or if the achievement of these benefits is delayed,
                 our results of operations may be adversely affected.

         For the same reasons set out in its analysis of Statements 12 and 13, the court finds

  Statement 15 unactionable.

                             h) Statement 17

         Statement 17 was made in Pluralsight’s Registration Statement filed on March 4, 2019 and

  the Prospectus filed on March 7, 2019 as part of the company’s SPO Offering Documents:

                 We have significantly expanded our direct sales force to focus on
                 business sales and have aligned our sales team’s compensation
                 structure to fit this objective.

         The Pluralsight Defendants argue that Statement 17 is an unactionable accurate statement

  of historic fact. Plaintiffs argue that Statement 17, “is an actionable half-truth and omission”

  because Pluralsight was then contending with significant hiring and on-boarding delays with its

  sales force. ECF No. 119 at 20. The Pluralsight Defendants argue that Statement 17 was true based

  on the information contained in Statements 1 and 2 about Pluralsight’s sales force growth since

  2017. The court finds that Statement 17 is not actionable. To the extent that Statement 17 is a

  statement of Pluralsight’s historic success in significantly growing its sales force, Plaintiffs do not

  dispute that Pluralsight’s sales force had grown overall—only that it had not grown sufficiently.

  Thus, Plaintiffs fail to allege that Statement 17 is historically inaccurate. See McDonald, 287 F.3d

                                                    32
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1919 Page 33 of 57




  at 998. Additionally, in speaking generally about how it had structured its business model with

  respect to its sales force, Pluralsight did not incur a duty to “dump all known information” about

  the state of its sales force. See K-tel Int’l, 300 F.3d at 898. The court also finds that Statement 17

  contains a “generalized statement[] of optimism that [is] not capable of objective verification,”

  Grossman, 120 F.3d at 1119, as it communicates that Pluralsight has “significantly” expanded its

  direct sales force and “aligned” its sales team’s compensation. Accordingly, Statement 17 does not

  support liability under Section 10(b) and Rule 10b-5.

                             i) Statement 18

         Statement 18 was contained in Pluralsight’s Offering Documents as well, and it repeats

  Statement 11 from the company’s Form 10-K. The court incorporates its analysis with respect to

  Statement 11 here and accordingly finds Statement 18 unactionable for the same reasons.

                             j) Statements 19 and 25

         Statements 19 and 25 were contained in Pluralsight’s Offering Documents as well and are

  composed of the same Risk Factors from the company’s Form 10-K, as reflected in Statements 12,

  13, 14, and 15. The court incorporates its analyses with respect to Statements 12, 13, 14, and 15

  here and accordingly finds Statements 19 and 25 unactionable for the same reasons. That

  Statements 19 and 25 were made on March 4 and 7, 2019, as compared to Statements 12, 13, 14,

  and 15, which were made on February 21, 2019, does not alter the court’s analysis because

  Pluralsight was still reporting strong billings growth and productivity on May 1, 2019, and the

  sales capacity gap did not express itself in billings growth until months later.




                                                   33
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1920 Page 34 of 57




                             k) Statement 27

         Statement 27 was made by Budge during Pluralsight’s first-quarter 2019 conference call

  on May 1, 2019 in response to a question from a securities analyst about Pluralsight’s progress in

  hiring sales representatives by the end of the year:

                 Look, we like where we are with our sales reps. We’re committed to
                 continue to grow the sales force. We have a plan to grow into the
                 high 200s, even cross over 300s in quota bearing reps this year 2019
                 which continues on the really outstanding progression we’ve had
                 over the last few years where we’ve massively expanded our sales
                 force from 80 quota bearing reps two years ago to—at this point
                 over—at the end of this year over 300. So love our growth there.
                 Our retention is excellent. I think compared to industry average,
                 we’d always like it to be higher and the churn to be lower,
                 particularly with our sales reps. But it’s a function when there is a
                 little bit more turnover in sales, often in the first quarter or so. We’ve
                 experienced some of that. It’s normal. We planned for that and
                 that’s—we’re still committed, and we see a clear path to having 300-
                 plus reps by the time we exit the year. So the short answer is we’re
                 on pace.

         The Pluralsight Defendants argue that this is an unactionable statement of accurate historic

  fact, is an expression of optimism and puffery, and falls within the PSLRA’s safe harbor provision.

  Plaintiffs argue that Statement 27 is actionable because Budge had a duty to disclose that the

  company was behind on its annual sales ramp capacity plan. Plaintiffs argue that this statement is

  material because of the importance of Pluralsight’s sales ramp capacity to its billings growth.

         The court finds that Statement 27 is not actionable. Statement 27 does not fall within the

  PSLRA safe harbor provision. Although Statement 27 contains forward-looking remarks (e.g.,

  “[w]e have a plan to grow into the high 200s, even cross over 300s in quota bearing reps this year

  2019;” “we’re still committed, and we see a clear path to having 300-plus reps by the time we exit




                                                    34
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1921 Page 35 of 57




  the year”) it was not accompanied by meaningful cautionary language. 16 Nevertheless, a portion

  of Statement 27 is an unactionable statement of accurate historic fact. Statement 27 references

  Pluralsight’s growth from “80 quota bearing reps” from two years prior, and Plaintiffs do not allege

  that this figure is inaccurate. Additionally, Statement 27 is replete with unactionable optimism and

  puffery: “we like where we are with our sales reps;” “[w]e have a plan to grow into the high 200s,

  even cross over 300s in quota bearing reps this year 2019;” “[s]o love our growth there;” “we’re

  still committed, and we see a clear path to having 300-plus reps by the time we exit the year;”

  “we’re on pace.” Although some statements that are “particularly concrete” can “cross the line

  from corporate optimism and puffery to objectively verifiable matters of fact,” Level 3, 667 F.3d

  at 1340, Statement 27 does not cross that line. The most specific statement of optimism and puffery




  16
    Statement 27 was made on an earnings call that began with the following cautionary language
  by Mark McReynolds:
                 Some of our remarks will include forward-looking statements within
                 the meaning of the federal securities laws. Actual results may differ
                 materially from those contemplated by these forward-looking
                 statements. Factors that could cause these results to differ materially
                 are set forth in today’s press release and in our SEC filings. Any
                 forward-looking statements that we make on this call are based on
                 information and assumptions as of today, and we assume no
                 obligation to update these statements.

  ECF No. 112-6 at 5. These cautionary remarks are insufficient for the same reasons set forth in the
  court’s analysis of Statement 12’s cautionary statements. This cautionary language is insufficient
  because Plaintiffs have alleged that the risk that the language cautions against had already
  materialized, rendering the warning ineffectual for purposes of the PSLRA safe harbor provision.
  See Rombach, 355 F.3d at 173.
                                                  35
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1922 Page 36 of 57




  is “[w]e have a plan to grow into the high 200s, even cross over 300s in quota bearing reps this

  year 2019,” but this statement is unactionable puffery. See Raab, 4 F.3d at 289. 17

                             l) Statement 28

         Statement 28 was also made by Budge during Pluralsight’s first-quarter 2019 conference

  call on May 1, 2019 in response to a question from a securities analyst about the “limiting factor

  on the pace of sales headcount growth” (ECF No. 94 ¶ 208):

                 Yes. Look, it’s probably a combination of both of those. Not
                 probably, it is a combination of both of those. We—there’s probably
                 only so many reps we could hire in any given year. We do have a
                 pace to it that between our people team and our sales management
                 teams that puts people through good rigor on the kind of reps that
                 we would like to hire into our organization. And we like the direction
                 we’re going on both a top and bottom line. We like the fact that
                 we’ve been cash flow profitable for three straight quarters now. We
                 would like to continue that. As long as we can continue to drive
                 growth of greater than 40% and near 50% on B2B, then that’s
                 sufficient for us over time. And we think that will grow a long and
                 sustainable business model for us.

         The Pluralsight Defendants argue that Statement 28 is not actionable because it is an

  expression of optimism and puffery (e.g., “[w]e do have a pace to it that between our people team

  and our sales management teams that puts people through good rigor on the kind of reps that we

  would like to hire into our organization,” “we like the direction we’re going on both a top and

  bottom line,” “[a]s long as we can continue to drive growth of greater than 40% and near 50% on

  B2B, then that’s sufficient for us over time,” “we think that will grow a long and sustainable

  business model for us”) and that the PSLRA safe harbor applies. The court finds that Statement 28




  17
     Budge also appears to acknowledge a “turnover in sales” in the first quarter of 2019. Plaintiffs
  do not allege that this statement was false or misleading and do not make any specific arguments
  related to this statement. The court finds that this portion of Statement 27 is also unactionable.
                                                  36
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1923 Page 37 of 57




  is unactionable for the same reasons set forth in its analysis of Statement 27. Plaintiffs argue that,

  in answering a question referencing “sales headcount growth” and “sales management’s capacity,”

  Budge incurred a duty in Statement 28 to disclose Pluralsight’s sales ramp capacity issue. The

  court disagrees. Although Plaintiffs characterize Budge as “respond[ing] in detail” to this question,

  Budge’s statements in Statement 28 only discuss hiring sales representatives at a high level of

  generality and are otherwise vague statements of optimism and puffery. See Raab, 4 F.3d at 289.

  Accordingly, Statement 28 is unactionable.

                             m) Statements 29–30

         Statements 29 and 30 18 were made by Skonnard in Pluralsight’s May 1, 2019 press release

  regarding the company’s first quarter results and on an earnings call with analysts:

                 [29] Our Q1 financial results marked a great start to 2019. Revenue
                 and billings growth continue to be strong with both up over 40%
                 year over year. We continue to demonstrate the efficiency in our
                 model with our third consecutive quarter of positive cash flow.

                 [30] And our teams continue to execute with strong focus and
                 commitment to customer success as demonstrated by our dollar-
                 based net retention rate of 128%.

         Statement 29. The Pluralsight Defendants argue that Statement 29 is an unactionable

  accurate statement of historic fact. Plaintiffs argue that Statement 29 is actionable because of the

  misleading impression that Skonnard created with his May 1, 2019 statements, as they

  communicate that Pluralsight was then doing well when that was not the case. Plaintiffs allege that

  at the time these statements were made, Pluralsight was behind in its sales representative capacity,

  and this ultimately resulted in a 40% decline in billings growth. However, Statement 29 does not



  18
    Bracketed numbers are included in the quoted text below to indicate the portion of Skonnard’s
  remarks associated with each Statement.
                                                   37
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1924 Page 38 of 57




  address Pluralsight’s sales representative capacity. And, as the Pluralsight Defendants underscore

  in their Reply Brief, Plaintiffs have not alleged that any of the information in Statement 29 is false.

  See ECF No. 120 at 8. Accordingly, court finds that Statement 29 is unactionable as an accurate

  statement of historic fact regarding Pluralsight’s revenue and billings growth (i.e., “Revenue and

  billings growth continue to be strong with both up over 40% year over year.”). The court also finds

  Statement 29 unactionable as an expression of corporate optimism and puffery (i.e., “[o]ur Q1

  financial results marked a great start to 2019,” “[w]e continue to demonstrate the efficiency in our

  model”).

         Statement 30. The Pluralsight Defendants argue that Statement 30 is an unactionable

  accurate statement of historic fact because it communicates Pluralsight’s dollar-based net retention

  rate, and an unactionable expression of optimism and puffery. The court agrees. Statement 30 is

  unactionable as an accurate statement of historic fact (i.e., Pluralsight’s “dollar-based net retention

  rate of 128%”) and as an expression of corporate optimism and puffery (i.e., “our teams continue

  to execute with strong focus and commitment to customer success”).

         In sum, the court finds that Plaintiffs have only adequately alleged that the last sentence in

  Statement 1 is actionable under Section 10(b) and Rule 10b-5. In order to survive the Motion to

  Dismiss, however, Plaintiffs also must adequately plead scienter.

                 2)      Whether Plaintiffs Adequately Pleaded that the Pluralsight Defendants

                         Acted with the Requisite Scienter

         The PSLRA also heightened the pleading standard for the third element of a 10b-5 claim

  regarding the defendant’s requisite scienter. Adams, 340 F.3d at 1095–96. Under the PSLRA, the

  plaintiff must, “with respect to each act or omission alleged . . . , state with particularity facts

  giving rise to a strong inference that the defendant acted with the required state of mind.” 15 U.S.C.
                                                    38
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1925 Page 39 of 57




  § 78u-4(b)(2)(A). “In a securities fraud case, the appropriate level of scienter is ‘a mental state

  embracing intent to deceive, manipulate, or defraud,’ or recklessness.” Adams, 340 F.3d at 1105

  (citation omitted). “Recklessness in the context of securities fraud is a high bar. It is ‘defined as

  conduct that is an extreme departure from the standards of ordinary care, and which presents a

  danger of misleading buyers or sellers that is either known to the defendant or is so obvious that

  the actor must have been aware of it.’” In re Zagg, Inc. Sec. Litig., 797 F.3d 1194, 1201 (10th Cir.

  2015) (citation omitted). “Negligence, even gross negligence, is not sufficient; something similar

  to ‘conscious disregard’ is required.” In re Gold Res. Corp. Sec. Litig., 776 F.3d 1103, 1113 (10th

  Cir. 2015) (citation omitted).

          “A complaint will survive . . . only if a reasonable person would deem the inference of

  scienter cogent and at least as compelling as any opposing inference one could draw from the facts

  alleged.” Tellabs, Inc. v. Makor Issues & Rts., Ltd., 551 U.S. 308, 324 (2007). Still, “[t]he inference

  that the defendant acted with scienter need not be irrefutable, i.e., of the ‘smoking-gun’ genre, or

  even the ‘most plausible of competing inferences.” Id. (citation omitted). To determine whether

  scienter is present, the court must “engage in a comparative evaluation,” considering the plaintiff’s

  inferences as well as “competing inferences rationally drawn from the facts alleged.” Id. at 314.

  “The inquiry . . . is whether all of the facts alleged, taken collectively, give rise to a strong inference

  of scienter, not whether any individual allegation, scrutinized in isolation, meets that standard.” Id.

  at 322–23 (citation omitted). As part of this evaluation, “omissions and ambiguities count against

  inferring scienter.” Id. at 326.

          In the Tenth Circuit, a plaintiff claiming securities fraud based on nondisclosure of

  potentially material facts must allege the following to establish scienter:



                                                      39
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1926 Page 40 of 57




                 (1) the defendant knew of the potentially material fact, and (2) the
                 defendant knew that failure to reveal the potentially material fact
                 would likely mislead investors. The requirement of knowledge in
                 this context may be satisfied under a recklessness standard by the
                 defendant’s knowledge of a fact that was so obviously material that
                 the defendant must have been aware both of its materiality and that
                 its non-disclosure would likely mislead investors.

  City of Philadelphia v. Fleming Cos., Inc., 264 F.3d 1245, 1261 (10th Cir. 2001). In alleging

  scienter, “[a]llegations of motive and opportunity may be important,” but they are “typically not

  sufficient in themselves to establish a ‘strong inference’ of scienter.” Id. at 1262. Nevertheless,

  evidence of motive and opportunity “may be considered as part of the mix of information that can

  come together to create the ‘strong inference’ of scienter required by the PSLRA.” Id. at 1263.

         Plaintiffs allege that the Defendants acted with the requisite scienter when they “knowingly

  or recklessly misrepresented and omitted material facts about the capacity of [Pluralsight’s] sales

  program.” ECF No. 94 ¶ 138. As evidence for this allegation, Plaintiffs cite the statements set forth

  above regarding Pluralsight’s sales capacity, Skonnard and Budge’s alleged admissions regarding

  Pluralsight having been behind in its sales ramping capacity at the beginning of 2019, Skonnard

  and Budge’s trading during the Class Period, 19 the Pluralsight Defendants’ alleged personal and

  detailed knowledge of Pluralsight’s ramping of sales representatives and deal pipeline, and the

  Pluralsight Defendants’ prior statements that the generation of billings from Pluralsight’s sales

  force was central to the company’s business model. The Pluralsight Defendants argue that

  Plaintiffs have failed to plead scienter because none of their allegations relies upon internal reports




  19
    As part of these allegations, Plaintiffs also cite DiBartolomeo’s concurrent trading activities.
  However, DiBartolomeo is not a party to this litigation, his conduct is not imputed to Skonnard
  and Budge, and Plaintiffs concede that their allegations related to DiBartolomeo only provide
  “context” for Skonnard and Budge’s trading. ECF No. 119 at 34 n.29.
                                                    40
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1927 Page 41 of 57




  or witnesses demonstrating the Pluralsight Defendants’ state of mind or gives rise to a strong

  inference of scienter.

         As a preliminary matter, the Pluralsight Defendants have not provided any authority that

  Plaintiffs must provide internal reports or witnesses to sufficiently plead scienter and survive a

  motion to dismiss, and the court does not find that such is required of Plaintiffs. Turning to

  Plaintiffs allegations of scienter, the court will consider each allegation in turn and determine

  whether all of the scienter allegations, taken together, “give rise to a strong inference of scienter.”

  Tellabs, 551 U.S. at 322–23.

                             a) Skonnard and Budge’s July 31, 2019 Statements

         In support of their scienter allegations, Plaintiffs first cite Skonnard and Budge’s July 31,

  2019 statements during an earnings call. On the call, Skonnard told investors that there “was not

  enough capacity in the system to sustain our high-growth expectations as we entered the year.”

  ECF No. 94 ¶ 139(a). Budge added that “we just didn’t have enough ramped capacity in our system

  in really the first and second quarter,” that “there were dozens of reps that we needed to bring on

  board at the end of last year . . . [a]nd there was for a number of reasons delays in bringing them

  on board until, kind of, early to mid second quarter.” Id. ¶ 139(b). Budge further explained that the

  lack of ramped sales capacity in the first and second quarter “expressed itself with the outcome

  you saw in the second quarter”—the drop in billings. Id. In response to a question about why

  Skonnard and Budge did not disclose this information earlier, Budge explained that Pluralsight

  was “still hitting” its numbers in the first quarter. Id. ¶ 139(c). Budge also stated that Pluralsight

  “didn’t come into the year early enough in the year” and that the company was “a few months

  behind there, that’s been the big impact.” Id. ¶ 139(d).



                                                    41
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1928 Page 42 of 57




         Plaintiffs argue that Budge’s response about the company “still hitting” its numbers in the

  first quarter is not a denial of knowledge of the problem at the time that it was occurring and

  therefore supports that Skonnard and Budge “actually knew of the problem and deliberately chose

  not to tell investors.” Id. ¶ 139. The Pluralsight Defendants respond that Budge did not admit on

  July 31, 2019 that he knew prior to June 2019 that Pluralsight’s sales challenges would result in

  lower billings growth in the second quarter of 2019, and his statement “we were still hitting our

  numbers” cannot be construed as an admission. Rather, the Pluralsight Defendants argue that this

  statement supports that there was no reason to believe that they lacked sufficient sales capacity

  and productivity to achieve their billings growth in the second quarter of 2019.

         Although Plaintiffs contend that Skonnard and Budge’s July 31, 2019 statements are

  “admissions” of their knowledge of Pluralsight’s sales ramp capacity gap from the beginning of

  2019, these statements could just as well be cast as—and appear to this court to more accurately

  be—nonculpable, hindsight expressions of what caused the company’s second quarter billings to

  drop. Hindsight expressions do not support an inference of scienter. See Fleming, 264 F.3d at 1260

  (“Plaintiffs should not be allowed to proceed with allegations of ‘fraud by hindsight,’ . . . because

  corporate officials should be liable for failing to reveal only ‘those material facts reasonably

  available to them.’” (citation omitted)). The most compelling statement in support of a scienter

  inference is Budge’s response to the question of why they did not disclose the sales ramping issues

  earlier: “we were still hitting our numbers.” But even this statement is ambiguous as to whether it

  indicates knowledge of the sales capacity gap at the beginning of 2019 or is a hindsight conclusion

  formed upon investigation of what caused the second quarter drop in billings. And ambiguities do

  not support an inference of scienter. Tellabs, 551 U.S. at 326.



                                                   42
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1929 Page 43 of 57




         As the Pluralsight Defendants stated at oral argument, regardless of whether these

  statements support that Budge and Skonnard knew or were reckless as to Pluralsight being behind

  in its sales ramping capacity plan at the beginning of 2019, Plaintiffs have failed to adequately

  allege that Skonnard and Budge knew or were reckless to the materiality of this information or that

  failing to reveal it to investors would likely mislead them. Budge’s response that the company was

  “still hitting [its] numbers,” coupled with Pluralsight’s strong billings and B2B billings growth in

  the first quarter of 2019 despite the alleged sales capacity gap supports that the company did not

  have reason to believe that the gap would have a material impact on billings. Without indication

  that the sales capacity gap would negatively impact billings growth, the Pluralsight Defendants

  argue that Budge and Skonnard did not know that a failure to disclose the gap would mislead

  investors. The court agrees. Here, the culpable inference is not “at least as compelling as any

  opposing inference.” Tellabs, 551 U.S. at 324. Accordingly, the court finds that these statements

  provide marginal, if any, support for a scienter inference.

                             b) Budge’s January 14, 2020 Statements

         Plaintiffs also cite Budge’s statements at the Needham Conference on January 14, 2020,

  where he acknowledged that it was “somewhat well documented [Pluralsight] had a capacity gap

  in the first half of 2019” and that the company “came into the year with fewer sales reps than we

  had planned—than we had hoped for” and did not “decide where they should go early enough in

  2018 leading into 2019.” ECF No. 94 ¶ 140. Budge also stated that “we feel much better focused

  from our sales leaders going into 2020 than we had going into 2019.” Id.

         Plaintiffs allege that these statements support that the Pluralsight Defendants were aware

  of their sales force deficiencies at the beginning of 2019 and that sales leaders “had not engaged

  in the process of hiring high-quality sales representatives [‘going into 2019’].” Id. The Pluralsight
                                                   43
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1930 Page 44 of 57




  Defendants respond that Budge did not admit that he knew prior to June 2019 that Pluralsight’s

  second quarter 2019 billings disappointment would occur, and that this statement is merely a

  “hindsight review . . . [which] contributes nothing to an inference of scienter.” Level 3, 667 F.3d

  at 1347. The court agrees with the Pluralsight Defendants. These January 14, 2020 statements

  could be stretched to indicate culpability, but the court finds the nonculpable inference far more

  compelling for the same reasons the court set forth in its analysis of Skonnard and Budge’s July

  31, 2019 statements. In short, these post-class period statements are more likely hindsight

  statements, and even if they are interpreted as supporting prior knowledge of the sales capacity

  gap, Plaintiffs have failed to adequately allege that Budge knew or was reckless to the materiality

  of these statements and that failing to disclose this information would likely mislead investors

  given Pluralsight’s 2019 quarter one billings growth even with the alleged sales capacity gap.

  Accordingly, Budge’s January 14, 2020 statements provide minimal, if any, support for an

  inference of scienter. See Level 3, 667 F.3d at 1347 (“Plaintiff also alleges that defendants’

  disclosures after the class period revealed their knowledge of integration issues during the class

  period. . . . But the disclosures do not suggest that defendants knew or recklessly disregarded

  information contrary to their public statements.”).

                             c) Skonnard and Budge’s Stock Trading During the Class Period

         Plaintiffs also cite Skonnard and Budge’s stock trading during the class period as support

  for an inference of scienter. Plaintiffs allege that Skonnard and Budge’s trading evinces “a motive

  to achieve personal financial benefits by the sales of stock at artificially inflated prices, while

  making false and misleading statements and withholding material adverse facts from the market.”

  ECF No. 94 ¶ 141. Plaintiffs aver that Skonnard and Budge sold substantially more stock during

  the Class Period than they did before or after the Class Period, and this resulted in sales at higher
                                                   44
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1931 Page 45 of 57




  prices than prior or subsequent stock sales that far exceeded their total compensations. Plaintiffs

  argue that Skonnard and Budge had a motive to make positive statements that would artificially

  inflate share prices so that they could personally profit.

          The Pluralsight Defendants argue that Skonnard and Budge’s stock sales do not support an

  inference of scienter. The Pluralsight Defendants aver that many of Skonnard and Budge’s sales

  were triggered automatically pursuant to a Rule 10b5-1 plan and thus are not evidence of scienter.

  The Pluralsight Defendants also state that still more sales were made automatically by Pluralsight

  as part of an agreement to satisfy its tax liability. Further, the Pluralsight Defendants point out that

  it is not suspicious that Skonnard and Budge earned more from their stock sale proceeds than from

  their annual compensation because neither one received a base salary in 2018 or 2019. The

  Pluralsight Defendants also argue that the timing of the sales was not suspicious—Skonnard and

  Budge sold more during the Class Period than before because Pluralsight had been in a “customary

  180-day post-IPO lock-up period” up until two months prior to the Class Period. ECF No. 111 at

  27. Finally, with respect to the number of shares sold, the Pluralsight Defendants argue that

  Skonnard sold less than 5% of his total holdings, and Plaintiffs’ statement that Budge sold 39.9%

  of his holdings is an oversimplification. The Pluralsight Defendants point out that Budge also

  vested into additional shares, and the majority of his sales were pursuant to his Rule 10b5-1 plan

  and for taxes, leaving only the 11.8% of the shares that Budge sold in the SPO.

          “[M]otive can be a relevant consideration” in making the scienter determination, and

  “personal financial gain may weigh heavily in favor of a scienter inference.” Tellabs, 551 U.S. at

  325. However, defendants engaging in stock sales but “retain[ing] a substantial percentage of

  their . . . holdings” and in stock sales “made pursuant to ‘automatic transactions’ set up prior to the

  class period to pay withholding taxes that became due . . . rebut any inference of scienter we might
                                                    45
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1932 Page 46 of 57




  otherwise draw regarding these sales.” Level 3, 667 F.3d at 1346–47 (citations omitted). Because

  the Pluralsight Defendants argue that Skonnard and Budge retained substantial portions of their

  Pluralsight stock holdings and that their stock trading was primarily made pursuant to Rule 10b5-1

  plans and “automatic transactions” to pay withholding taxes, this “rebut[s] any inference of

  scienter.” See id. Plaintiffs’ inference that these stock sales demonstrate scienter is thus not “at

  least as compelling as any opposing inference.” Tellabs, 551 U.S. at 324. Accordingly, the court

  finds that Skonnard and Budge’s stock sales only provide minimal support for an inference of

  scienter.

                            d) Skonnard and Budge’s Knowledge of Sales Representative

                                Ramping and Deal Pipeline

          Plaintiffs cite several statements made by Skonnard and Budge before and during the class

  period regarding Pluralsight’s sales force ramping process and progress and the company’s deal

  pipeline as support that Skonnard and Budge knew that Pluralsight was behind in its sales ramping

  capacity and did not disclose this information to investors. According to Plaintiffs, because

  Skonnard and Budge spoke in detail and positively about Pluralsight’s process of recruiting and

  ramping sales representatives, this supports an inference that they were therefore aware of the

  company’s sales force issues at the beginning of 2019 but made no effort to correct their allegedly

  misleading public statements that the company was “on pace.” Plaintiffs also argue that Skonnard

  and Budge made several statements indicating that they were aware of the company’s deals, and

  this in turn supports that the two knew how many deals Pluralsight were likely to close in the

  second quarter of 2019 and that the company was behind.

          The Pluralsight Defendants argue that Plaintiffs only cite “statements of optimism and

  forecasting” as evidence of Skonnard and Budge’s allegedly “detailed knowledge” of Pluralsight’s
                                                  46
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1933 Page 47 of 57




  hiring process and sales pipeline, and that knowledge cannot be imputed to Skonnard and Budge

  based solely on their positions in Pluralsight. ECF No. 111 at 24. Anderson v. Spirit Aerosystems

  Holdings, Inc., establishes that scienter cannot be inferred “based only on a defendant’s position

  in a company or involvement with a particular project. . . . [A]dditional particularized facts are

  necessary for an inference of scienter.” 827 F.3d 1229, 1245 (10th Cir. 2016) (citations omitted).

  Plaintiffs allege more here. Plaintiffs argue that Skonnard and Budge had detailed knowledge of

  Pluralsight’s sales force ramping and billing based on several specific statements that the two made

  on earnings calls and at conferences and presentations. In those statements, Skonnard and Budge

  discussed details and metrics associated with these subjects: see, e.g., ECF No. 94 ¶ 164(a)

  (discussing the fifteen- and eighteen-month and two-year benchmarks of Pluralsight sales

  representatives);   164(e)–(g)   (discussing   Pluralsight’s   number    of   quota-bearing    sales

  representatives; 164(h) (discussing Pluralsight’s B2B billings growth). Additionally, while “mere

  attendance at meetings does not contribute to an inference of scienter,” Anderson, 827 F.3d at 1246,

  Plaintiffs allege that Skonnard and Budge did far more than attend meetings. Plaintiffs provide

  undisputed evidence that Skonnard and Budge spoke at length during various meetings about

  Pluralsight’s sales force ramping and productivity.

         The Pluralsight Defendants also argue that Plaintiffs failed to allege that Skonnard and

  Budge had access to particular documents with “red flags.” ECF No. 111 at 24. While the Tenth

  Circuit acknowledged in Anderson that the plaintiffs did not allege that the executives “actually

  reviewed” relevant data, the court stopped short of making the review of data a requirement to

  allege scienter and only cited the absence of this allegation as further support that the plaintiffs’

  otherwise already sparse scienter allegations were insufficient. See 827 F.3d at 1246. Accordingly,



                                                   47
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1934 Page 48 of 57




  Plaintiffs’ allegations do not fail simply because they have not alleged that Skonnard and Budge

  had access to particular reports.

         Nevertheless, even if Skonnard and Budge had access to and knowledge of Pluralsight’s

  sales representative ramping and deal pipeline, and even if this indicates that Skonnard and Budge

  knew of the company’s sales capacity gap at the beginning of 2019, as the court reasoned above,

  such does not necessarily mean that the two knew of or were reckless to the materiality of the

  information and the likelihood that they would mislead investors by not disclosing it. Thus, on

  balance, the court finds that Plaintiffs’ allegations regarding Skonnard and Budge’s knowledge of

  and access to Pluralsight’s information related to its sales force ramping and deal pipeline provides

  tangential support at best for an inference of scienter.

                             e) Skonnard and Budge’s Statements Regarding the Central Nature of

                                 Sales Force to Pluralsight’s Investors, Stock Price, and Business

                                 Model

         Plaintiffs allege that the high frequency with which Pluralsight’s sales capacity and sales

  representative growth were discussed during earnings calls, investor meetings and presentations,

  and conferences supports an inference of scienter. This topic was often discussed and touted by

  Skonnard and Budge, Plaintiffs argue, because it was closely linked to billings growth and

  therefore revenue growth. Accordingly, Plaintiffs argue that it was at least reckless for Skonnard

  and Budge not to disclose Pluralsight’s sales capacity issues occurring at the beginning of 2019 at

  the time that they were occurring. Plaintiffs argue that this is true especially because billings were

  the company’s “key business metric,” and billings were in turn dependent upon the company’s

  sales force capacity. The court finds that these allegations do not support a strong inference of



                                                    48
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1935 Page 49 of 57




  scienter for the same reasons stated above in its analysis of Plaintiffs’ preceding scienter

  allegations.

          In “assess[ing] all the allegations holistically,” Plaintiffs have not alleged facts such that “a

  reasonable person would deem the inference of scienter cogent and at least as compelling as any

  opposing inference one could draw from the facts alleged.” Tellabs, 551 U.S. at 326, 324. Instead,

  Plaintiffs’ allegations require the court to “stack inference upon inference to even conclude . . . that

  defendants knew or were reckless in not knowing,” Level 3, 667 F.3d at 1345, that Pluralsight was

  behind in its sales force ramping capacity plan, that this alleged sales capacity gap would materially

  impact billings, and that a failure to reveal this information was likely to mislead investors.

  Plaintiffs’ allegations do not support a strong, cogent inference of scienter. Accordingly, Plaintiffs

  have failed to adequately plead scienter. Although the court found above that a portion of Statement

  1 was actionable under Section 10(b) and Rule 10b-5, because Plaintiffs have failed to adequately

  plead scienter, Plaintiffs’ Section 10(b) and Rule 10b-5 claim fails and is dismissed.

          B. Items 303 and 105 Claims

          “Regulation S-K is a set of rules that sets forth reporting requirements applicable to various

  filings . . . including registration statements.” In re HEXO Corp. Sec. Litig., No. 19 Civ. 10965,

  2021 WL 878589, at *10 (S.D.N.Y. Mar. 8, 2021) (unpublished). Plaintiffs allege that the

  Pluralsight Defendants violated Items 303 and 105 of Regulation S-K because they failed to

  disclose that Pluralsight was behind in its sales ramp capacity plan at the beginning of 2019,

  knowing how closely the company’s billings growth rate was tied to its sales representative

  capacity and the negative impact that this was having on the company’s deal pipeline.




                                                     49
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1936 Page 50 of 57




                 1) Item 303

         Item 303 requires a public company to “[d]escribe any known trends or uncertainties that

  have had or that are reasonably likely to have a material favorable or unfavorable impact on net

  sales or revenues or income from continuing operations.” 17 C.F.R. § 229.303(b)(2)(ii); Slater v.

  A.G. Edwards & Sons, Inc., 719 F.3d 1190, 1197 (10th Cir. 2013). Additionally, if the company

  “knows of events that are reasonably likely to cause a material change in the relationship between

  costs and revenues (such as known or reasonably likely future increases in costs of labor or

  materials or price increases or inventory adjustments), the change in the relationship must be

  disclosed.” 17 C.F.R. § 229.303(b)(2)(ii). This “duty to disclose arises ‘where a trend, demand,

  commitment, event or uncertainty is both [1] presently known to management and [2] reasonably

  likely to have material effects on the registrant’s financial condition or results of operations.”

  Slater, 719 F.3d at 1197 (citation omitted). “Item 303 require[s] more than the mere identification

  of trends that were occurring in the defendant’s business”; “the relevant question under Item 303

  is whether [the company] reasonably expects the impact to be material.” In re Facebook, Inc. IPO

  Sec. & Derivative Litig., 986 F. Supp. 2d 487, 509 (S.D.N.Y. 2013) (quoting Litwin v. Blackstone

  Grp., L.P., 634 F.3d 706, 719 (2d Cir. 2011)).

         Plaintiffs allege that the Pluralsight Defendants violated Item 303 when they knew that

  Pluralsight was behind in its sales ramp capacity in the first quarter of 2019 and that this would

  negatively impact the company’s billings growth rate and sales cycle, but failed to disclose this

  information in their 2018 Annual Report on Form 10-K, Offering Documents, and Form 10-Q from

  the first quarter of 2019. The Pluralsight Defendants argue that Plaintiffs have failed to plead a

  violation of Item 303 because they have failed to allege facts showing that Pluralsight’s sales

  capacity gap was a “known trend” to the Pluralsight Defendants in the first quarter of 2019 that
                                                   50
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1937 Page 51 of 57




  they knew would “reasonably likely” have a material unfavorable impact on the company’s billings

  growth. The Pluralsight Defendants underscore that Pluralsight still “posted 41% total billings

  growth and 48% B2B growth” in the first quarter of 2019 even with the alleged sales capacity gap.

  ECF No. 111 at 30. The Pluralsight Defendants also argue the two months during which they

  allegedly knew of this sales capacity gap is insufficient to establish a “trend” within the meaning

  of Item 303.

         The court finds that Plaintiffs have failed to adequately plead an Item 303 violation. That

  Pluralsight still “posted 41% total billings growth and 48% B2B growth” in the first quarter of

  2019 during the alleged sales capacity gap strongly cuts against Plaintiffs’ allegation that the

  Pluralsight Defendants knew that the alleged gap would materially impact billings growth.

  Regardless of whether two months is a sufficient amount of time to constitute a “trend” within the

  meaning of Item 303 or whether the alleged sales capacity gap is regarded as an “uncertainty,”

  Pluralsight’s strong billings growth in the first quarter of 2019 despite the alleged sales capacity

  gap did not render it reasonably likely that the sales capacity gap would materially impact billings

  growth—in fact, it provided evidentiary support for the opposite result.

                 2)      Item 105

         Plaintiffs also allege that the Pluralsight Defendants violated Item 105 of Regulation S-K

  because their Offering Documents did not mention “the substantial, materialized risks posed by

  the sales capacity gap to Pluralsight’s billings growth, much less provide[] an adequate description

  of those risks,” even though the Pluralsight Defendants knew of these risks. ECF No. 94 ¶ 222.

  Item 105 requires that offering documents contain, “under the caption ‘Risk Factors[,]’ a

  discussion of the material factors that make an investment in the registrant or offering speculative

  or risky.” 17 C.F.R. § 229.105(a).
                                                  51
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1938 Page 52 of 57




         The Pluralsight Defendants argue that Plaintiffs’ Item 105 claim fails because the Offering

  Documents at issue contained a “Risk Factors” section with warnings that “[f]ailure to effectively

  expand our sales and marketing capabilities could harm our ability to increase our customer base,”

  that customer growth would be affected “[i]f we are unable to hire, develop, and retain talented

  sales or marketing personnel,” and that the time necessary to train sales representatives made it

  “difficult to determine in a timely manner if we are efficiently allocating our resources in these

  areas.” ECF No. 111 at 31. These “Risk Factor” warnings, the Pluralsight Defendants argue, do

  not provide for liability under Item 105, as they precisely warn of the risk that a sales capacity gap

  posed to billings growth. The court agrees. These warnings are sufficient under Item 105, and they

  need not have been more specific because the Pluralsight Defendants did not have reason to believe

  that those risks had in fact materialized and would negatively impact billings growth.

         C. Section 20(a) and Section 20A Claims

         To state a claim under Section 20(a) of the Exchange Act for control person liability, 15

  U.S.C. § 78t(a), a plaintiff “must establish (1) a primary violation of the securities laws and (2)

  ‘control’ over the primary violator by the alleged controlling person.” Fleming, 264 F.3d at 1270–

  71 (quoting Maher v. Durango Metals, Inc., 144 F.3d 1302, 1305 (10th Cir. 1998)). Similarly,

  courts have interpreted a claim under Section 20A of the Exchange Act for insider trading liability,

  15 U.S.C. 78t-1(a), “as requiring the plaintiff to plead a predicate violation of the [Exchange] Act

  or its rules and regulations.” Karacand v. Edwards, 53 F. Supp. 2d 1236, 1244 (D. Utah 1999)

  (quoting Sterlin v. Biomune Sys., 154 F.3d 1191, 1194 n.5 (10th Cir. 1998)). Although the Tenth

  Circuit has not formally adopted this “predicate violation” standard for a Section 20A claim, this




                                                   52
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1939 Page 53 of 57




  court will adopt it when, as here, 20 “both sides agree that a Section 20A claim is dependent on a

  violation of the [Exchange] Act.” Id. at 1245.

         In a footnote, the Pluralsight Defendants argue that Plaintiffs’ Section 20(a) and Section

  20A claims should be dismissed because they have failed to state a “primary violation” and a

  “predicate violation,” respectively, under the Exchange Act. ECF No. 111 at 31 n.12. As detailed

  above, the court finds that Plaintiffs have not sufficiently alleged Exchange Act claims.

  Accordingly, Plaintiffs’ Section 20(a) and Section 20A claims are dismissed.

  III.   Securities Act Claims

         Plaintiffs allege three claims under the Securities Act: violation of Section 11 against

  Pluralsight, the Signer Defendants, and the Underwriter Defendants; violation of Section 12(a)(2)

  against Pluralsight and the Underwriter Defendants; and violation of Section 15 against the Signer

  Defendants. As part of their Securities Act claims, Plaintiffs also allege violations of Items 303

  and 105 of Regulation S-K. The Pluralsight Defendants argue that Plaintiffs’ Section 11 and

  Section 12(a)(2) claims fail because Plaintiffs have failed to plead any material misstatement or

  omission. The Pluralsight Defendants also argue that Plaintiffs’ Items 303 and 105 claims fail for

  the same reasons stated under the Exchange Act analysis and that Plaintiffs’ Section 12(a)(2) claim

  should also fail because Plaintiffs lack standing to assert such a claim. Finally, the Pluralsight




  20
     In their Opposition Brief, Plaintiffs do not refute the Pluralsight Defendants’ argument that a
  “predicate violation” under the Exchange Act is required for their Section 20A claim to survive a
  motion to dismiss. See ECF No. 119 at 40 n.39. Rather, Plaintiffs argue that their Section 20A
  claim should not be dismissed because they have adequately alleged an “underlying violation[]”
  of Section 10(b). Id. Accordingly, the court finds that the parties agree on the “predicate violation”
  standard and apply it here to Plaintiffs’ Section 20A claim. See Karacand, 53 F. Supp. 2d at 1245.
                                                   53
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1940 Page 54 of 57




  Defendants argue in a footnote that Plaintiffs’ Section 15 claim should be dismissed because

  Plaintiffs have failed to plead a predicate Securities Act violation. ECF No. 111 at 34 n.13.

          As stated above, the court finds that Plaintiffs’ Securities Act claims are only subject to

  Rule 8’s pleading requirements instead of those of Rule 9(b). However, even under this lesser

  pleading standard, the court still finds that Plaintiffs’ Securities Act claims fail and are accordingly

  dismissed.

          A. Sections 11 and 12(a)(2) Claims

          “The Securities Act of 1933, 48 Stat. 74, 15 U.S.C. § 77a et seq., protects investors by

  ensuring that companies issuing securities (known as ‘issuers’) make a ‘full and fair disclosure of

  information’ relevant to a public offering.” Omnicare, Inc. v. Laborers Dist. Council Constr. Indus.

  Pension Fund, 575 U.S. 175, 178 (2015) (citation omitted). Section 11 of the Securities Act

  “imposes liability on issuers, directors of issuers, and other signers of a registration statement that

  contains an untrue statement of a material fact or omits to state a material fact necessary to make

  the statements therein not misleading.” MF Glob., 982 F. Supp. 2d at 308 (citation omitted). In

  relevant part, Section 11 provides:

                  In case any part of the registration statement, when such part became
                  effective, contained an untrue statement of a material fact or omitted
                  to state a material fact required to be stated therein or necessary to
                  make the statements therein not misleading, any person acquiring
                  such security (unless it is proved that at the time of such acquisition
                  he knew of such untruth or omission) may . . . sue.

  15 U.S.C. § 77k(a). Section 11 accordingly provides for two types of liability: “one focusing on

  what the statement says and the other on what it leaves out.” Omnicare, 575 U.S. at 179. Section

  12(a)(2) of the Securities Act imposes liability upon someone who “offers or sells a security . . . by

  means of a prospectus or oral communication, which includes an untrue statement of a material


                                                    54
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1941 Page 55 of 57




  fact or omits to state a material fact necessary in order to make the statements, in the light of the

  circumstances under which they were made, not misleading.” 15 U.S.C. § 77l(a)(2). As with

  Section 11, a Section 12(a)(2) claim can be satisfied by showing that “the relevant communication

  either misstated or omitted a material fact.” MF Glob., 982 F. Supp. 2d at 308 (citation omitted);

  see also In re Morgan Stanley Info. Fund Sec. Litig., 592 F.3d 347, 359 (2d Cir. 2010) (“Claims

  under sections 11 and 12(a)(2) are . . . Securities Act siblings with roughly parallel elements[.]”).

  Because of the parallels between a Section 11 and a Section 12(a)(2) claim, “[a] plaintiff who fails

  to plead a [Section] 11 claim necessarily fails to plead a [Section] 12(a)(2) claim as well.” MF

  Glob., 982 F. Supp. 2d at 308 (citation omitted). Further, the same analysis of alleged

  misstatements or omissions under the Exchange Act “applies equally to Securities Act claims,”

  although Securities Act claims do not require proof of scienter, reliance, or loss causation, nor do

  they require pleading with particularity unless they sound in fraud. Id. As previously discussed,

  because Plaintiffs’ Securities Act claims do not sound in fraud, but rather in negligence and strict

  liability, they are subject to the pleading requirements of Federal Rule of Civil Procedure 8(a). See

  Section I.B.

         The Pluralsight Defendants argue that Plaintiffs’ Sections 11 and 12(a)(2) claims fail

  because the statements in Pluralsight’s Offering Documents that Plaintiffs cite as the basis of their

  claims 21 are not actionable under Sections 11 and 12(a)(2) for the same reasons that the Pluralsight



  21
    In their Motion to Dismiss, the Pluralsight Defendants identify seven statements contained in
  Pluralsight’s Offering Documents as the basis of Plaintiffs’ Securities Act claims. ECF No. 111 at
  33. However, in their Opposition to Defendants’ Motion to Dismiss, Plaintiffs provide a chart
  identifying the allegedly actionable Securities Act Allegations and reducing the number of
  actionable statements to six: Statements 17, 18, 20, 21, 22, and 23. ECF No. 119-3. Accordingly,
  the court will consider these six statements in evaluating the sufficiency of Plaintiffs’ Securities
  Act claims.
                                                   55
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1942 Page 56 of 57




  Defendants argued that they were not actionable under Section 10(b) of the Exchange Act. The

  court agrees with the Pluralsight Defendants. Accordingly, the Pluralsight Defendants’ Motion to

  Dismiss on this ground is granted. 22

         B. Section 15 Claim

         Under Section 15 of the Securities Act, “a person who controls a party that commits a

  violation of the securities laws may be held jointly and severally liable with the primary violator.”

  Maher, 144 F.3d at 1304–05; see also 15 U.S.C. § 77o. “[T]o state a prima facie case of control

  person liability, the plaintiff must establish (1) a primary violation of the securities laws and (2)

  ‘control’ over the primary violator by the alleged controlling person.” Maher, 144 F.3d at 1305

  (citations omitted). The Pluralsight Defendants argue in a footnote that Plaintiffs’ failure to plead

  a primary Securities Act claim precludes a Section 15 claim. ECF No. 111 at 34 n.13. The court

  agrees. Accordingly, the Motion to Dismiss on this ground is granted.

         C. Items 303 and 105 Claims

         The Pluralsight Defendants also argue that Plaintiffs’ claims under Regulation S-K Items

  303 and 105 related to their Securities Act claims should fail for the same reasons that their Items

  303 and 105 claims related to their Exchange Act claims should fail. The court agrees, and the

  Motion to Dismiss with respect to these claims is granted.




  22
     Because the court finds that Plaintiffs have failed to allege actionable statements under Section
  12(a)(2), the court does not reach the Pluralsight Defendant’s argument that Plaintiffs lack standing
  to sue them under Section 12(a)(2).
                                                   56
Case 1:19-cv-00128-JNP-DBP Document 137 Filed 03/31/21 PageID.1943 Page 57 of 57




                               CONCLUSION AND ORDER

        For the foregoing reasons, IT IS HEREBY ORDERED as follows:

     1. The Pluralsight Defendants’ Motion to Dismiss Corrected Amended Complaint (ECF No.

        111) is GRANTED. All claims are DISMISSED without prejudice.

     2. The Underwriter Defendants’ Joinder in the Pluralsight Defendants’ Motion to Dismiss

        Corrected Amended Complaint (ECF No. 114) is GRANTED. All claims are DISMISSED

        without prejudice.



        DATED March 31, 2021.

                                           BY THE COURT



                                           ______________________________
                                           Jill N. Parrish
                                           United States District Court Judge




                                             57
